TABLE OF CONTENTS



EXHIBIT 10.58

OFFICE LEASE

This Lease between STATE 94 PROPERTIES, L.L.C. (“Landlord”) and ESPERION
THERAPEUTICS, INC. (“Tenant”).

LEASE SUMMARY

          A.   The Building (See Exhibit A):         695 KMS Place         Ann
Arbor, MI 48108         The Premises (See Exhibit B):         Approximate square
feet =   26,654           B.   Term:         Commencement Date:   7/1/2003    
Rental Commencement:   Possession     Lease Termination:   6/30/2006     Option
Length:   one (1) year           C.   Base Rent:    

                          From   To   Monthly   Total

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Rental Commencement
    12/31/2003     $ 2,096.00       N/A  
1/1/2004
    12/31/2004     $ 29,986.00     $ 359,832.00  
1/1/2005
    12/31/2005     $ 30,541.00     $ 366,492.00  
1/1/2006
    6/30/2006     $ 31,096.00     $ 186,576.00  



    OPTION PERIOD (if available and properly exercised):
See Section 16.02.

                         
7/1/2006
    6/30/2007     $ 34,428.00     $ 413,136.00  



D.   Initial Rental Payment Amount:       This payment shall be applied as
follows:    N/A                    .   E.   Expenses:

                              % Share:     Base Year          

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Taxes:         21.18 %     2004   Insurance:         21.18 %     2004   Common
Area:         21.18 %     2004   Utilities:   Electric     21.18 %        
Utilities:   Gas     21.18 %         Utilities:   Water     21.18 %        



F.   Storage (See Exhibit B):

                              N/A   S.F.   G.   Security Deposit:          
$0.00



H.   The Use:       offices and research laboratories   I.   Work To Be
Performed Prior To Occupancy       See Exhibit C.   J.   BROKERS OF RECORD

      Listing Agent:   NONE Selling Agent:   Oxford Commercial



K.   Address for Notice:

            LANDLORD:   AND TO:   Burlington Property, LLC       James A.
Schriemer   c/o Oxford Property Management       Conlin, McKenney & Philbrick,
P.C.   325 East Eisenhower, Suite 310       350 South Main Street, Suite 400  
Ann Arbor, Michigan 48108       Ann Arbor, Michigan 48104   Facsimile number:
(734) 747-6006       Facsimile number: (734) 761-9001   Email address:
jh@oxfordcompanies.com       Email address: Schriemer@cmplaw.com            
TENANT:   AND TO:   David Lowenschuss           Esperion Therapeutics          
695 KMS Place           Ann Arbor, Michigan 48108           Facsimile number:
734-332-0516           Email address: dlowenschuss@esperion.com        



L.   Miscellaneous:

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     1) At the request of Tenant, Landlord will use commercially reasonable
efforts to obtain additional space for Tenant contiguous to the Premises. If the
Tenant leases this additional space and there is at least one year left on the
Tenant’s lease, the lease terms and the rental rate for the additional space
will coincide with the current terms and rental rate specified herein for the
space currently leased by Tenant.

     2) If Landlord is prepared to enter into a lease with a third party for
space in the Building which is vacant on the Signature Date of this Lease or
becomes vacant during the term of this Lease (“ROFR Space”), then prior to
entering into a lease with a third party for such ROFR Space, Landlord shall
send a notice to Tenant (“Offer Notice”), together with a copy of the third
party proposed offer. Tenant shall have the right, noticed back to Landlord
given within five (5) business days after Tenant’s receipt of the Offer Notice,
to elect to have such space on all economic terms and conditions of the third
party proposed offer. If Tenant elects to lease such ROFR Space, it shall be
added to the Premises by amendment to this Lease. If Tenant does not so elect to
rent the ROFR Space, Landlord may lease the space to the third party at the rate
and on the terms and conditions no more favorable than those offered to Tenant.
In addition, Tenant’s election to either exercise or not exercise its right of
first refusal as to a particular offered space shall not terminate such a
continuing right to lease as to other space which may become available within
the Building.

     3) Upon substantial completion of Landlord’s Work pursuant to Section 4.02,
Tenant shall take possession under the terms of this Lease of 1,863 square feet
of space contiguous to Tenant’s current space (as identified in Exhibit B),
under the terms and conditions of this Lease. On January 1, 2004, the balance of
the space currently occupied by Tenant shall be governed by the terms and
conditions of this Lease.

     IN ADDITION TO THE FOREGOING, THE ATTACHED STANDARD COVENANTS, TERMS AND
CONDITIONS ARE INCORPORATED HEREIN AS PART OF THIS LEASE.

     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
28th day of June 2003 (the “Signature Date”).

     WITNESSED:

                      “Landlord”
STATE 94 PROPERTIES, L.L.C.       By:
Its:   State 94 Holding Company, L.L.C.
Sole Member           By:
Its:   Kosmos Associates, LLC
Sole Member   /s/ Jeff Hauptman


--------------------------------------------------------------------------------

          By:


Its:   /s/ Felix de la Iglesia


--------------------------------------------------------------------------------

Felix de la Iglesia
Manager           “Tenant”
ESPERION THEREAPEUTICS, INC.   /s/ Dawn M. Evans


--------------------------------------------------------------------------------

      By:   /s/ Timothy M. Mayleben


--------------------------------------------------------------------------------

          Its:   COO


--------------------------------------------------------------------------------

Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE 1. GRANT AND TERM ARTICLE 2. RENT ARTICLE 3. CONDUCT OF BUSINESS BY
TENANT ARTICLE 4. LANDLORD’S AND TENANT’S WORK ARTICLE 5. MAINTENANCE ARTICLE 6.
TAXES ARTICLE 7. INDEMNITY AND INSURANCE ARTICLE 8. UTILITIES ARTICLE 9.
ASSIGNMENT OR SUBLETTING ARTICLE 10. DESTRUCTION OF PREMISES ARTICLE 11. EMINENT
DOMAIN ARTICLE 12. DEFAULT ARTICLE 13. BANKRUPTCY OR INSOLVENCY ARTICLE 14.
WAIVER BY TENANT ARTICLE 15. ACCESS BY LANDLORD ARTICLE 16. RENEWAL OPTIONS AND
HOLDING OVER ARTICLE 17. QUIET ENJOYMENT ARTICLE 18. SECURITY DEPOSIT ARTICLE
19. MISCELLANEOUS EX-10.55 Advisory Services Agreement [k79135exv10w55.htm]
EX-10.56 Employment Agreement - Adeoye Y. Olukotun [k79135exv10w56.htm] EX-10.57
Amend. No. 1 to 2000 Equity Compensation [k79135exv10w57.htm] EX-10.58 Office
Lease - State 94 Properties, LLC [k79135exv10w58.htm] EX-31.1 Certification
Pursuant to Rules 13a-14(a) [k79135exv31w1.htm] EX-31.2 Certification Pursuant
to Rules 13a-14(a) [k79135exv31w2.htm] EX-32.1 Certification Pursuant to 18 USC
Sec. 1350 [k79135exv32w1.htm] EX-32.2 Certification Pursuant to 18 USC Sec. 1350
[k79135exv32w2.htm]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

          ARTICLE 1.   GRANT AND TERM   1 ARTICLE 2.   RENT   4 ARTICLE 3.  
CONDUCT OF BUSINESS BY TENANT   5 ARTICLE 4.   LANDLORD’S AND TENANT’S WORK   5
ARTICLE 5.   MAINTENANCE   8 ARTICLE 6.   TAXES   11 ARTICLE 7.   INDEMNITY AND
INSURANCE   12 ARTICLE 8.   UTILITIES   13 ARTICLE 9.   ASSIGNMENT OR SUBLETTING
  14 ARTICLE 10.   DESTRUCTION OF PREMISES   14 ARTICLE 11.   EMINENT DOMAIN  
15 ARTICLE 12.   DEFAULT   15 ARTICLE 13.   BANKRUPTCY OR INSOLVENCY   17
ARTICLE 14.   WAIVER BY TENANT   17 ARTICLE 15.   ACCESS BY LANDLORD   18
ARTICLE 16.   RENEWAL OPTIONS AND HOLDING OVER   18 ARTICLE 17.   QUIET
ENJOYMENT   20 ARTICLE 18.   SECURITY DEPOSIT   20 ARTICLE 19.   MISCELLANEOUS  
20

EXHIBITS

      Exhibit A   Location of Premises Exhibit B   Floor plan of Premises
Exhibit C   Landlord’s Work (Description and Plans) Exhibit C-1   Criteria for
Landlord’s Work Exhibit D   Tenant’s Work (Description and Plans) Exhibit E  
Estoppel Letter Exhibit F   Guaranty Exhibit G   Description of Janitorial
Services Exhibit H   Signage Exhibit I   Acknowledgment of Possession Exhibit J
  Rules and Regulations

NOTE: In the event Tenant is to pay anything more than Base
Rent on a monthly basis, Landlord is to provide Tenant a
letter detailing the estimated Additional Rent prior to Rental
Commencement.

Page 3



--------------------------------------------------------------------------------



TABLE OF CONTENTS





ARTICLE 1. GRANT AND TERM

     SECTION 1.01. PREMISES. Landlord, in consideration of the rent to be paid
and the covenants to be performed by Tenant, hereby leases to Tenant, and Tenant
rents from Landlord, the premises as set forth in Paragraph A of the Summary
(“Premises”). The term “Building” shall be defined as the building of which the
Premises are a part and listed under Section A of the Summary.

     The other suites, common areas (if any), exterior walls, phone closets,
mechanical rooms and roof of the Building in which the Premises are situated,
are not leased to Tenant and Tenant shall have no access to same (except as
provided in Section 5.01) without Landlord’s consent, which consent will not be
unreasonably withheld. Landlord reserves the right to use said areas or lease
them to other tenants, and the right to install, maintain, use, repair, and
replace pipes, ducts, conduits, wires and structural elements leading through
the Premises, in locations and times that will not materially interfere with
Tenant’s use of the Premises.

     SECTION 1.02. TERM. The term of this Lease shall commence on the
Commencement Date set forth in Section B of the Summary. However, if the
Premises is currently occupied or requires Landlord to construct improvements to
the Premises as described in Exhibit C, the Commencement Date shall be the later
of the date upon which Landlord delivers notice to Tenant that the current
occupant has vacated the Premises and the date Landlord delivers possession as
provided in Section 1.03. The Lease terminates upon the Lease Termination date
as set forth in Paragraph B of the Summary. The period from the Commencement
Date to the Lease Termination date shall be defined as the Initial Term.

     SECTION 1.03. POSSESSION. Tenant shall take possession of the Premises upon
Landlord’s delivery. In the event Landlord is required to perform any
improvements to the Premises, as described in Exhibit C, Landlord’s Work, then
Tenant agrees to take possession upon Substantial Completion of the
improvements. For the purposes herein, “Substantial Completion” shall mean the
completion of the Landlord’s Work except for punch list items that do not
unreasonably interfere with Tenant’s use of the Premises or compromise the
security of the Premises. If Landlord and Tenant are unable to agree that the
Premises is at a level of Substantial Completion, then the Landlord’s architect
shall make such determination. Tenant agrees to sign an Acknowledgement of
Possession in the form attached as Exhibit I.



ARTICLE 2. RENT

     SECTION 2.01. BASE RENT.

     (a)  INTENTIONALLY DELETED.

     (b)  Beginning on the Rental Commencement, as described under Paragraph B
of the Summary, Tenant agrees to pay the sums (“Base Rent”), as set forth in
Paragraph C of the Summary, to Landlord during the Initial Term of this Lease.
If a calendar date is not provided under Paragraph B of the Summary and the word
“Possession” is listed, then the Rental Commencement shall begin the day the
Tenant takes possession of the Premises as defined in Section 1.03.

     Base Rent shall be payable in equal monthly installments in advance, on or
before the first day of each calendar month, to the Landlord, at the address set
forth in the Summary Paragraph K, or such other place as Landlord designates,
without any prior demand and without any deductions or setoff whatsoever. If
Landlord and Tenant shall mutually agree, Tenant shall authorize Base Rent and
Additional Rent, as identified in Section 2.02 below, to be automatically
debited from Tenant’s bank account and paid to Landlord as required by this
Lease.

     “Lease Year” means a period of twelve consecutive months commencing on the
Commencement Date and the anniversary thereof. However, if the Commencement Date
is other than the first day of the month, the first date of the month following
the Commencement Date and the anniversary thereof shall be the first day of the
Lease Year.

     SECTION 2.02. ADDITIONAL RENT. “Rent” means Base Rent and all other amounts
payable pursuant to any other provision of this Lease, all of which amounts
shall be deemed “Additional Rent.” Additional Rent shall be due and payable to
Landlord on demand (unless a longer period is specified in this Lease), without
any deductions or setoffs, at the place where and in the manner in which Base
Rent is payable. Tenant’s failure to pay any such amount when due shall entitle
Landlord to exercise any and all remedies provided for in this Lease in the
event of non-payment of Rent. Furthermore, in the event Tenant or others have
guaranteed payments under this Lease, a completed Exhibit F shall be attached
and made a part of this Lease.

Page 4



--------------------------------------------------------------------------------



TABLE OF CONTENTS





ARTICLE 3. CONDUCT OF BUSINESS BY TENANT

     SECTION 3.01. USE OF PREMISES. Tenant shall use the Premises solely as set
forth in Paragraph H of the Summary, and for no other purpose without the prior
written consent of Landlord, which shall not be unreasonably withheld.

     SECTION 3.02. LAWFUL USE. Tenant’s use shall at all times and at its
expense comply with all statutes, ordinances, and governmental orders and
regulations affecting Tenant’s business and the use, occupancy, safety and
cleanliness of the Premises, and shall indemnify Landlord and save it harmless
from all costs, damages and loss of any kind resulting from any violation
thereof. If any governmental license or permit is required at any time for the
lawful conduct of Tenant’s business, Tenant shall promptly procure and
thereafter maintain such license or permit and comply at all times with the
requirements thereof.

     SECTION 3.03. CARE OF PREMISES. Tenant shall at all times keep the
Premises, including the interior portions of windows, safe, clean and free from
rubbish and dirt, and shall store all trash and garbage within the Premises, and
shall deposit, from time to time, all trash and garbage to dumpsters provided by
Landlord. Landlord shall be responsible for the care of all Common Areas serving
the Building and the Premises.

     SECTION 3.04. WASTE OR NUISANCE. Tenant shall not commit or suffer to be
committed any waste in or on the Premises or any nuisance or other act or
condition that disturbs the quiet enjoyment of any occupant of the Building in
which the Premises are situated.



ARTICLE 4. LANDLORD’S AND TENANT’S WORK

     SECTION 4.01. IMPROVEMENT FUNDING. Landlord shall pay all of the
construction costs for Landlord’s Work, as defined under Section 4.02 below
unless a fixed dollar amount per square foot is defined in Paragraph I of the
Summary. In the event a fixed amount is defined in Paragraph I of the Summary,
then this amount, multiplied by the Premises square footage, shall equal the
Landlord’s Total Obligation. The construction cost shall include, but not be
limited to, the cost of all materials and labor, all architectural, engineering,
design, and construction management fees, fees for permits and inspection and
all other costs directly related to completion of Landlord’s Work (“Total
Costs”).

     Any amount over Landlord’s Total Obligation shall be paid with rent owed
under the lease by the Tenant upon Substantial Completion but not longer than on
the sixtieth (60th) day of possession. If the Total Costs of Landlord’s Work
shall be less than Landlord’s Total Obligation, then Landlord shall reimburse to
Tenant the difference between Landlord’s Total Obligation and the Total Costs of
Landlord’s Work as a rent credit for the next available payment period (s). For
example, if the monthly base rent is $100,000 per month, and the rent credit is
$200,000, and the final credit is calculated July 15, then the Tenant shall be
credited for August and September monthly base rental payments.

     SECTION 4.02. LANDLORD’S WORK. Landlord, at Landlord’s sole cost and
expense, except as provided in Section 4.01 above, shall construct the
improvements and perform the other work as provided in Exhibit C attached hereto
and made a part hereof (“Landlord’s Work”).

     (a)  Approval of Landlord’s Plans. The parties shall approve Landlord’s
Plans pursuant to the procedure described and as defined in this Section
4.02(a). Contemporaneously with the signing of this Lease, Landlord and Tenant
shall complete Exhibit C-1, Criteria for Landlord’s Work, which shall be
approved and initialed by Landlord and Tenant and Landlord and Tenant shall
approve and initial a copy of a floor plan layout proposal based upon the
criteria for Landlord’s Work as suggested by Landlord’s architect. As necessary,
Landlord shall prepare construction documents based on the criteria for
Landlord’s work and approved floor plan layout. The final construction documents
for Landlord’s Work shall be referred to as “Landlord’s Plans.”

     (b)  Construction.



  (i)   General. Upon final approval of Landlord’s Plans, Landlord shall
diligently prosecute Landlord’s Work to completion without interruption or
delay, in a first-class and good and workmanlike manner, in accordance with
Landlord’s Plans, using new materials (unless otherwise noted in the
architectural drawings and agreed to), and in compliance with all applicable
laws. Landlord, at Landlord’s expense, and as part of Total Cost, shall procure
all building and other permits and approvals necessary for performing Landlord’s
Work.

Page 5



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  (ii)   Tenant’s Representative. Tenant will appoint a Tenant’s representative
who shall have the right to inspect, or designate an agent to inspect, the
performance of Landlord’s Work, and to give Landlord notice if Landlord’s Work
performance does not conform to Landlord’s Plans. However, said representative
may not enter the Premises until Tenant’s insurance obligations, as defined in
this Lease, are completely satisfied. If there is a disagreement as to whether
Landlord’s Work performance conforms to the Landlord’s Plans, which disagreement
cannot be resolved by the parties within four (4) days following Landlord’s
receipt of such notice, then the mutual decision of the Landlord’s and Tenant’s
architects shall control. If such architects are unable to reach a mutual
decision, then such architects will jointly select a third architect, and the
decision of such third architect will govern. As necessary, Tenant’s
Representative will also be available for one- to two-hour long weekly meetings
with the architect, construction manager, contractors, and any other parties
involved in the construction process until the completion of the Punch List (as
defined below).     (iii)   Change Orders. After Tenant has approved Landlord’s
Plans, Tenant may nonetheless submit proposed change orders for Landlord’s Work
to Landlord for Landlord’s approval, which approval will not be unreasonably
denied or delayed provided Tenant agrees to pay within thirty (30) days any net
increase in construction cost (regardless of the agreed to budgets contained
herein this Lease) and agrees to any extension in the construction schedule for
Landlord’s Work as a result of such change order. Landlord must obtain Tenant’s
written approval of the contractor’s price and any schedule adjustment for the
proposed change order before such change order is released to the contractor for
construction.

     (c)  Notice of Delivery; Punch List. Landlord shall provide at least ten
(10) days advance notice to Tenant advising Tenant of the date on which Landlord
reasonably expects Landlord’s Work at the Premises to be Substantially Complete.
Within five (5) business days before or after such date, Landlord and Tenant, or
their representatives, shall inspect Landlord’s Work at the Premises. If, as a
result of Tenant’s inspection of the Premises, Tenant discovers deviations or
deficiencies from Landlord’s Plans, then Tenant may deliver a list (“preliminary
punch list”) of such deviations or deficiencies (“Punch List Items”) to
Landlord. The existence of a preliminary punch list shall not postpone the
delivery of Premises as long as (i) the Punch List Items are customarily
considered to be “punch list” items in the construction industry, and
(ii) neither the failure to complete nor the process of completing any such
Punch List Items will delay or unreasonably interfere with Tenant’s Work or the
operation of Tenant’s business in the Premises, and (iii) the Punch List Items
will not delay Landlord obtaining Tenant’s certificate of occupancy. Landlord
shall correct or cure the Punch List Items within thirty (30) days following
Landlord’s receipt of the punch list, or such longer period as may be reasonably
necessary, provided Landlord is proceeding with due diligence to complete the
Punch List Items. Landlord may enter the Premises at any reasonable time to
correct or cure the Punch List Items, provided Landlord takes reasonable
precautions to avoid interfering with Tenant’s Work or Tenant’s business at the
Premises. Subject to delays not in control of the Landlord, if Landlord has not
corrected or cured any remaining Punch List Items to Tenant’s reasonable
satisfaction within sixty (60) days following Landlord’s receipt of a punch list
on which such Punch List Items were listed, then Tenant may complete the Punch
List Items, and offset Tenant’s actual costs so expended against the Rent next
coming due.

     (d)  Tenant Delay. For purposes of this Section 4, “Tenant Delay” shall
mean any delay in the performance of Landlord’s Work that occurs as the result
of (i) any request by Tenant either that Landlord perform any work in addition
to Landlord’s Work, or that delays, for any reason, Landlord commencing or
completing Landlord’s Work to be performed prior to the delivery of the Premises
to Tenant; (ii) any change by Tenant to Landlord’s Plans, other than a change
required to cause Landlord’s Plans to conform to the applicable laws; (iii) any
failure of Tenant to respond to any request for approval required hereunder
within the period specified herein for such response; or (iv) any delay in
Landlord’s Work caused by the installation of Tenant’s fixtures in the Premises
or the performance of any work or activities by Tenant prior to the delivery of
the Premises to Tenant. Upon the occurrence of any event that Landlord contends
is a Tenant Delay, Landlord shall promptly notify Tenant with Landlord’s
reasonable estimate of the expected delay and the date of Rental Commencement
shall be made earlier by the number of days of such estimate.

     SECTION 4.03. TENANT’S WORK. All work not provided herein to be done by
Landlord shall be performed by Tenant at Tenant’s expense and deemed to be
Tenant’s Work, including, but not limited to, all work designated as Tenant’s
Work in Exhibit D.

Page 6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (a)  Landlord shall have no liability whatsoever for loss or damage to
Tenant’s Work or to fixtures, equipment or other property of Tenant or Tenant’s
contractors, unless such loss or damage is the result of Landlord’s negligent
acts or omissions.

     (b)  Within one hundred and eighty (180) days of Substantial Completion of
Landlord’s Work (or if no Landlord’s Work is to be performed, the Commencement
Date), Tenant must complete the following (i) substantial completion of Tenant’s
Work in accordance with the provisions of this Lease; (ii) furnish evidence to
the Landlord that all work has been completed and paid in full and that all
liens have been discharged of, recorded, waived or bonded over and that no
security interest relating thereto are outstanding; (iii) furnish Landlord with
all certificates (including appropriate Certificate of Occupancy if necessary)
and all final approvals with respect to Tenant’s Work that may be required from
any governmental authority and any board of Fire Underwriters or similar body
for use and occupancy of the Premises; (iv) furnish Landlord with reproducible
drawings of Tenant’s Work; (v) furnish Landlord full waivers of liens and sworn
statements from all persons performing labor and/or supplying materials in
connection with such work showing that all said persons have been compensated in
full; (vi) furnish Landlord a detailed breakdown of Tenant’s final and total
construction costs together with receipted invoices showing payment thereof (if
Landlord so requests in writing); (vii) submit warranties for the benefit of
Landlord for not less than one year against defects and workmanship, materials
and equipment. The provisions foregoing shall be completed in said time period
or, Landlord may, at his sole discretion, assess Tenant a fine of $100.00 per
day over the specified time period until the provisions are completed, which
shall be considered Additional Rent. Nothing contained in this Section shall be
deemed or construed to constitute Tenant as Landlord’s agent or contractor for
the performance of Tenant’s improvements. Tenant hereby confirms and
acknowledges that Tenant’s Work is to be performed solely for the benefit of
Tenant and not for the benefit of the Landlord.

     SECTION 4.04. TENANT’S ALTERATIONS.

     (a)  Throughout the term of this Lease, Tenant may make non-structural
alterations, additions and improvements to the Premises as Tenant deems
necessary to the operation of its business not exceeding $5,000 in the aggregate
for any project or related projects. If any proposed alterations, additions or
improvements exceed $5,000 in the aggregate for any project or related projects
or are structural in nature, Tenant shall submit complete plans and
specifications for the proposed work to Landlord, and shall not proceed without
Landlord’s prior written consent which shall not be unreasonably withheld or
delayed. All such work shall comply with the requirements of Section 4.04(b) and
will become the property of Landlord at the expiration of the Term or any
earlier termination of this Lease. Tenant shall promptly repair any damage to
the Premises and the Building caused by any such work. For purposes of this
Section 4.04, the term “structural” shall mean anything pertaining to the
foundation, exterior and load bearing walls and columns and roof of the
Building. For purposes of this Section 4.04(a), Landlord shall not have
unreasonably delayed its consent if it shall have responded to Tenant within
three (3) business days if the estimated cost of such alterations, additions or
improvements does not exceed $25,000 and within thirty (30) days for such
alterations, additions or improvements exceeding $25,000. Landlord shall notify
Tenant in writing within 30 days after execution of this Lease about which
alterations that had previously made by Tenant need to be removed upon
expiration or termination of this Lease. If Landlord does not notify Tenant
within this 30 day period Tenant will not be obligated to remove any alterations
made prior to the effective date of this Lease.

     (b)  No Tenant alternations, additions or improvements shall be undertaken
until Tenant provides insurance policies or certificates of insurance complying
with the requirements in Article 7. Tenant shall comply with all applicable
municipal codes and ordinances, including obtaining a building permit if
required from the local governing authority, and with the Michigan Construction
Lien Act. Promptly after completion of any such alterations, additions or
improvements, Tenant’s architect (if any) or contractor shall certify in writing
to Landlord that all such alterations, additions or improvements have been
completed in conformity with all applicable statutes, codes and ordinances.

     (c)  Tenant will not perform any work capable of activating the Building
fire alarm system without having a qualified alarm technician present and
without giving Landlord a minimum of five days notice. Any instance Tenant’s
work that (i) activates the Building alarm where proper notice was not given,
(ii) disrupts any utility to another tenant, or (iii) in the sole judgment of
Landlord, creates unsafe conditions to Building tenants, patrons or passersby,
shall cause the Tenant to be fined $500.00, per day or occurrence, whichever
yields the largest fine, which shall be considered Additional Rent.

Page 7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     SECTION 4.05. SIGNS. In accordance with applicable codes of the local
governing authority and Landlord’s written consent, which shall not be
unreasonably withheld, Tenant shall be permitted to erect signage as defined in
Exhibit H.

     SECTION 4.06. TENANT’S FIXTURES. Tenant, at Tenant’s sole expense, may
install in or affix to the Premises necessary trade fixtures, personal property,
equipment and fixture, provided that such items are installed, are removable
without damage to the Building, and that such items do not exceed the
weight-bearing capacity of the Premises or place unusual demands on utility
services to the Premises. Prior to the installation of such trade fixtures,
Tenant will provide Landlord with plans for their installation. Landlord may
require that Tenant, and Tenant upon demand shall, provide data regarding the
weight and operating characteristics of such trade fixtures and other property,
and may deny approval for such trade fixtures or other property if Landlord,
acting reasonably, determines that such trade fixtures will exceed the
Building’s capacities or place unusual demands on utility services to the
Premises.

     SECTION 4.07. REMOVAL. Tenant shall not remove any alterations, additions
or improvements on the expiration or termination of this Lease; except that
trade fixtures installed by Tenant may be removed if all Rent and all other sums
payable by Tenant pursuant to this Lease have been paid in full and Tenant is
not otherwise in default hereunder, in which event Tenant shall promptly repair
any damage to the Premises caused by removal of the trade fixtures. For
clarification purposes trade fixtures will include the environmental control
systems installed by Tenant for its Mass Spectrometer.



ARTICLE 5. MAINTENANCE

     SECTION 5.01. COMMON AREAS. For the purpose of this section, and wherever
else used in this Lease, the Common Areas of the Building shall be defined to
include, by way of illustration and not limitation, all sidewalks, parking
areas, landscaping, drainage, common area lighting facilities, shared restroom
facilities, shared hallways, walkways, stairwells, entries, vestibules and
elevators, boilers, chillers, makeup air systems, condensers and any other
heating and cooling equipment providing conditioned air to any part of the
Building, the roof and flashing (including all vents, scuttles, trap doors and
appurtenances thereto in place as of the date of Signature hereof or installed
hereafter), as well as other portions of the Building, all underground utility
lines servicing the building in the Building, all exterior decorations and
ornaments on the building and the canopy thereon, if any, and the decorating,
painting and pointing of building exteriors. The Common Areas shall at all times
be subject to the exclusive control and management of Landlord, and Landlord
shall have the right from time to time to establish, modify and enforce
reasonable rules and regulations with respect to the use of all such common area
and facilities, copies of which shall be provided to Tenant. Except to the
extent it materially interferes with the operation of Tenants business, Landlord
shall have the right to operate and maintain the same in such a manner as
Landlord, in its sole discretion, shall determine from time to time, including,
without limitation, the right to employ all personnel and to make all rules and
regulations pertaining to and necessary for the proper operation and maintenance
of said common areas and facilities.

     Landlord shall maintain in good repair the Common Areas including, without
limitation, sweeping, striping and snow and ice removal necessary to maintain
all driveway, sidewalks, streets and parking areas and repair, and replacement
of same, and all maintenance, replacement and repair of roof, flashings,
gutters, downspouts, floor slab, outer walls and structural portions of the
Building. Landlord shall comply, at its own expense, with all laws, ordinances
and regulations of public authority or private restrictions that apply to any
portion of the Common Areas, including, without limitation, the Americans With
Disabilities Act. Landlord shall not be required to make any repairs caused in
whole or in part by any act or negligence of Tenant, its agents, employees,
invitees, licensees or contractors. Landlord shall have access to the Premises
at reasonable times to perform any of the foregoing work.

     Landlord hereby grants to Tenant and Tenant’s employees’ agents, customers
and invitees, the right, during the term hereof, to use, in common with others
having rights in the Building entitled to the use thereof, Common Areas;
provided, however, that access to the roof, phone closets and mechanical rooms
by Tenant shall be governed by Section 1.01 hereof. Landlord agrees to operate,
manage and maintain, during the term of this Lease, the Common Areas.

     Commencing upon the Rental Commencement, Tenant shall pay to Landlord
reasonable estimates made by Landlord of Tenant’s share of the cost of
operating, maintaining, repairing and replacing the Common Area (“Common Area
Costs”) (other than Capital Expenses as defined by GAAP, which shall be paid
solely by Landlord) monthly in advance concurrently with the payment of rent.
Tenant’s share shall be the percentage share, as set forth in Paragraph E of the
Summary, of Common Area Costs in excess of the Common Area

Page 8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Costs for the Base Year, as set forth in Paragraph E of the Summary. The amount
to be paid by Tenant to Landlord hereunder during the first and last years of
the term hereof shall be equitably prorated to apply only to the period during
such years while this Lease is actually in effect. The estimated monthly payment
shall be established by Landlord in letter form under separate cover prior to
Rental Commencement and shall be calculated by: (Tenant’s percentage share of
the Common Area Costs) less the (Base Year amount divided by twelve as shown in
Paragraph E of the Summary).

     Notwithstanding anything to the contrary in this paragraph, all operating
expenses shall be reasonable, actual out-of-pocket, incurred at competitive
rates, and be for the operation, repair or maintenance of the Building. All
operating expenses shall be net any credits, allowances, reductions, discounts,
or reimbursements received by or owing to the Landlord. Landlord shall use its
best efforts to keep the operating expenses down while maintaining a first-class
office building.

     Notwithstanding the above, operating expenses shall not include the
following:



  (a)   Real Estate Taxes as defined in Section 6.01(a);     (b)   Leasing
commissions, costs, disbursements, and other expenses incurred in connection
with leasing, renovating, or improving space for tenants or other occupants or
prospective tenants or other occupants of the Building.     (c)   Costs incurred
by Landlord in the discharge of its build-out obligations under Exhibit C;    
(d)   Costs, including permit, license and inspection fees, incurred in
renovating or otherwise improving or decorating, or redecorating vacant space or
space for tenants or other occupants;     (e)   Landlord’s cost of any service
sold to tenants or other occupants for which Landlord is entitled to be
reimbursed as an additional charge or rental over and above the Rent and
Additional Rent payable under the lease with that tenant or other occupant;    
(f)   Any depreciation and amortization on the Building;     (g)   Expenses in
connection with services or other benefits of a type that are not provided to
Tenant but which are provided to another tenant or occupant;     (h)   Costs
incurred due to violation by Landlord of any of the terms and conditions of this
Lease or any other lease relating to the Building;     (i)   Overhead and profit
increments paid to subsidiaries or affiliates of Landlord for management or
other services on or to the Building or for supplies or other materials, to the
extent that the costs of the services, supplies or materials exceed the costs
that would have been provided by unaffiliated parties on a competitive basis.  
  (j)   Interest on debt or amortization payments on any mortgages or deeds of
trust or any debt for borrowed money;     (k)   Any compensation paid to clerks,
attendants, or other persons in commercial concessions operated by Landlord;    
(l)   Rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment ordinarily considered to be of a capital
nature, except equipment used in providing janitorial services that is not
affixed to the Building;     (m)   All items and services for which Tenant
reimburses Landlord or pays third persons of which Landlord provides selectively
to one or more tenants or occupants of the Building other than Tenant without
reimbursement;     (n)   Advertising and promotional expenses;     (o)   Repairs
and other work occasioned by fire, windstorm, or other casualty, to the extent
repairs and other work are paid from insurance or condemnation proceeds;     (p)
  Costs incurred in operating the parking facilities for the Building;     (q)  
Capital expenditures;     (r)   Management fees in excess of what is customary
for similar buildings in Southeast Michigan;

Page 9



--------------------------------------------------------------------------------



TABLE OF CONTENTS





  (s)   Wages, salaries, or fees paid to executive personnel of Landlord;    
(t)   Any charge for Landlord’s income tax, excess profits taxes, or similar
taxes on Landlord’s business;     (u)   Legal fees;     (v)   Non-recurring cost
incurred to remedy defects in original construction materials or installations;
    (w)   Any costs incurred to test, survey, cleanup, contain, abate, remove,
or otherwise remedy hazardous wastes or materials or asbestos-containing
materials from the Property unless the hazardous wastes or materials or
asbestos-containing materials were in or on the Property because of Tenant’s
negligence or intentional acts;     (x)   Any costs to remedy an “indoor
pollution” problem;     (y)   Any costs incurred to comply with the Americans
With Disabilities Act (42 USC 12101) or any other federal or state or local
legislation, rules, regulations, ordinances or codes governing or requiring
“handicap access”; and     (z)   Any other expenses that under generally
accepted accounting principles (consistently applied) and practice would not be
considered a normal maintenance or operating expense.

     Notwithstanding anything contrary in this paragraph, Common Area Costs
which are controllable shall not increase more than five percent (5%) over what
the operating expenses were in the previous year. For purposes of this Section
5.01, the term “controllable” shall mean any Common Area Cost except snow
removal, landscaping, insurance, property taxes or assessments and utilities.

     On or before May 31 of each year, Landlord shall provide Tenant with a
written statement of the actual Common Area Costs for the previous calendar year
(“Common Area Cost Statement”), and Tenant shall reimburse Landlord for any
underpayment thereof within fifteen (15) days from the date such statement is
received by Tenant. Any overpayment by Tenant shall be credited against the next
monthly installment of Common Area Costs due from Tenant hereunder. Upon
request, Landlord shall provide Tenant with copies of such paid invoices and
other information pertaining to payment of Common Area Costs as is necessary to
substantiate the Common Area Cost Statement presented to Tenant. Any
over-payments made by Tenants as determined upon the expiration of the Lease
Term or any extension thereof shall be refunded to Tenant. Under no
circumstances shall Tenant be responsible for Landlord’s capital expenditures
and such capital expenditures shall not be charged to Tenant as part of “Common
Area Costs.”

     SECTION 5.02. BUILDING ALTERATIONS BY LANDLORD. Notwithstanding anything in
this Lease to the contrary, Landlord reserves the right at any time and from
time to time, without notice to Tenant or liability, to Tenant for damage or
injury to Tenant’s business, and without constituting an eviction or disturbance
of Tenant’s use or possession of the Premises or giving rise to any claim for
setoff or abatement of rent to the extent that it does not materially interfere
with Tenant’s business: (i) to make alterations, changes, and additions to the
Building (including the Common Areas), (ii) to add additional areas to the
Building and/or to exclude areas therefrom, (iii) to construct additional
buildings or other improvements on the land occupied by the Building, including
Common Areas, (iv) to remove or relocate a part of the Building, and (v) to
relocate any other tenant in the Building, provided in each such case changes
undertaken by Landlord shall not unreasonably interfere with Tenant’s use of the
Building as permitted under this Lease. Provided further, that any cost incurred
in connection with such actions shall be Landlord’s expense, and shall not be
classed as “Common Area Costs” or otherwise charged to Tenant.

     SECTION 5.03. TENANT’S OBLIGATIONS.

     (a)  Except as specifically provided in Section 5.01, Tenant shall maintain
the Premises and every part thereof and all appurtenances thereto in good order,
condition and repair (including replacement of parts and equipment if
necessary), including, without limitation, the exterior and interior portion of
all doors, door frames, door checks, interior walls, floors, ceilings, and
plumbing and electrical systems within the Premises. The plumbing and sewage
facilities shall not be used for any purpose other than that for which they are
constructed, and no foreign substance of any kind shall be introduced therein.
Tenant shall be responsible for all expenses incurred in connection with any
breakage, stoppage or damage resulting from a violation of this provision by
Tenant, its agents, employees, invitees, or contractors. If replacement of
equipment, fixtures and appurtenances thereto is necessary, Tenant shall replace
the same with equipment, fixtures and appurtenances of the same quality as
originally installed, and repair all damages done in or by such replacement.
Under no

Page 10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



circumstances shall Tenant shutdown any service to any other part of the
Building other than the Premises and even then Tenant must give Landlord
reasonable notice of Tenant’s intentions.

     (b)  Tenant shall at its expense maintain the Premises in a clean, sanitary
and safe condition in accordance with the laws of Michigan and in accordance
with all directions, rules and regulations of health officers, fire marshals,
building inspectors, and other governmental officials, and comply with all
requirements of law affecting the Premises. At the expiration or termination of
this Lease, Tenant shall surrender the Premises in good condition, reasonable
wear and tear, loss by fire or other unavoidable casualty excepted.

     (c)  Tenant shall at its expense install and maintain fire extinguishers
and other fire protection devices as required by any agency having jurisdiction
or by insurance underwriters.

     (d)  Tenant shall keep the Premises free of all liens arising out of any
work performed, materials furnished or obligations incurred by or for Tenant,
and shall bond against or discharge any construction lien within 10 days after
notice thereof from any source.

     (e)  If Tenant fails to perform its obligations hereunder, after applicable
notice and cure periods, Landlord, without notice, may, but shall not be
obligated to, perform Tenant’s obligations or perform work resulting from
Tenant’s acts, actions or omissions and add the cost of the same to the next
installment of Base Rent due hereunder.

     SECTION 5.04. OPERATION BY TENANT. Tenant covenants and agrees that it will
not place or maintain any merchandise, vending machines or other articles in any
vestibule or entry of the Premises or outside the Premises so as to extend into
any portion of the common area or adjacent sidewalk (except as expressly
provided herein); store garbage, trash, rubbish and other refuse in rat-proof
and insect-proof containers inside the Premises, and remove the same frequently
and regularly and, if directed by Landlord, by such means and methods and at
such times and intervals as are designated by Landlord, all at Tenant’s cost;
not permit any sound system which is audible outside the Premises or
objectionable advertising medium which is visible outside the Premises; keep all
mechanical equipment free of vibration and noise and in good working order and
condition; not commit or permit waste or a nuisance upon the Premises; not
permit or cause noxious or offensive odors to emanate or be dispelled from the
Premises; not solicit business in the common areas nor distribute advertising
matter to, in or upon any common area; not permit the loading or unloading or
the parking or standing of delivery vehicles outside any area designated
therefor, nor permit any use of vehicles which will interfere with the use of
any common area in the Building; comply with all laws, recommendations,
ordinances, rules and regulations of governmental, public, private and other
authorities and agencies, including those with authority over insurance rates,
with respect to the use or occupancy of the Premises; not permit any noxious,
toxic or corrosive fuel or gas, dust, direct or fly ash on the Premises; not
place a load on any floor in the Building which exceeds the floor load per
square foot which such floor was designed to carry. Landlord may fine Tenant
$100.00 per occurrence plus removal costs for improperly disposed trash, as
Additional Rent.

     SECTION 5.05. STORAGE. Except in emergencies, Tenant shall have in the
Premises only equipment and all other items normally associated with its
business.



ARTICLE 6. TAXES

     SECTION 6.01. REAL ESTATE TAXES.

     (a)  Tenant agrees to pay Landlord Tenant’s proportionate share of all
taxes, existing and future, assessments, general and special, and government
charges of any kind and nature whatsoever which have been or may be levied or
assessed by any lawful authority against the land, Building or improvements
presently and/or at any time during the term of this Lease comprising the
Building and the Common Areas of which the Premises is a part, in excess of such
taxes for the calendar year, as set forth in Paragraph E of Summary showing
Tenant’s proportionate share and the base year. Monthly estimate shall be
Tenant’s prorata share of the Real Estate Taxes less the Base Year amount
divided by twelve as shown in Paragraph E of the Summary.

     (b)  Tenant’s share of taxes and assessments shall be paid in monthly
installments on or before the first day of each calendar month, in advance, in
an amount estimated by Landlord, or Landlord may, at its option, bill such taxes
in arrears. If Landlord is required under any mortgage of the land and building
to escrow real estate taxes, Landlord may, but shall not be obligated to, use
the amount required to be escrowed as a basis for its estimate of the monthly
installments due from Tenant hereunder. On receipt of all tax and assessment
bills incurred in any Lease Year, Landlord shall furnish Tenant a written
statement of the amount of Tenant’s share of

Page 11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the taxes and assessments for such year. A copy of a tax or assessment bill
submitted by Landlord to Tenant shall at all times be sufficient evidence of the
amount of taxes and assessments levied or assessed against the property to which
such bill relates. If the total amount paid by Tenant under this Section for any
Lease Year is less than the actual amount due from Tenant for such period,
Tenant shall pay to Landlord the difference between the amount paid and the
amount due, within fifteen (15) business days after the furnishing of such
statement. If the total amount paid by Tenant hereunder for any Lease Year
exceeds the actual amount due from Tenant for such period, the excess shall be
credited against the next installment of taxes and assessments due from Tenant
hereunder. Tenant’s share of such taxes and assessments shall be calculated in
the same manner and paid at the same time as Tenant’s share of common area
expenses, pursuant to Section 5.01. The estimated monthly tax payment shall be
established by Landlord in letter form under separate cover prior to Rental
Commencement.

     SECTION 6.02. PERSONAL PROPERTY TAXES. Tenant shall pay before the due date
all federal, state and local taxes and assessments of any kind against the
Tenant’s leasehold interest and all personal property owned by or placed in,
upon or about the Premises, and furnish proof of payment to Landlord within five
days of request.



ARTICLE 7. INDEMNITY AND INSURANCE

     SECTION 7.01. INDEMNITY BY LANDLORD AND TENANT.

     (a)  Tenant shall indemnify Landlord and hold it harmless from and against
all claims, actions, damages, liability and expenses, including attorneys’ fees,
in connection with any loss of life, personal injury and/or damage to property
arising out of any occurrence in or about the Premises, which arises out of
Tenant’s occupancy or use of the Premises, or arising out of Tenant’s failure to
comply with any provision of this Lease, or occasioned wholly or in part by any
act or omission of Tenant, its agents, contractors, employees or invitees.

     (b)  Landlord shall indemnify Tenant and hold it harmless from and against
all claims, actions, damages, liabilities and expenses, including reasonable
attorneys’ fees, in connection with any loss or personal injury and/or damage to
property arising out of or resulting from breach of this Lease, the negligence
or intentional misconduct of Landlord, its agents, contractors, employees or
invitees.

     (c)  Anything in this Lease to the contrary notwithstanding, in the event
of any damages to the Building arising wholly or in part out of any act or
omission of Tenant, its agents, employees, contractors or invitees, and all or
any portion of Landlord’s loss is “deductible” under Landlord’s insurance
policies, Tenant shall pay to Landlord on demand the amount of such deductible
loss as Additional Rent.

     SECTION 7.02. NON-LIABILITY OF LANDLORD.

     (a)  Landlord shall not be responsible or liable to Tenant, or to those
claiming by, through or under Tenant, for any loss or damage caused to Tenant or
its property from the breaking, bursting, stoppage or leaking of water, gas,
sewer or steam pipes, or electrical cable or wires, or for any damage or loss of
property in the Premises from any cause whatever, unless such loss or damage is
caused by the negligence of Landlord, its agents, contractors, employees or
invitees.

     SECTION 7.03. TENANT’S INSURANCE. Tenant shall at its expense, at all times
from and after the earlier of the Commencement Date or the date of the
performance of work or any other activities by Tenant in the Premises, maintain
the following insurance on a first dollar non-deductible basis:

     (a)  General commercial liability insurance, with respect to the Premises
and the business operated by Tenant, including blanket contractual coverage
against claims for or arising out of personal injury, death or property damage,
occurring in, on, or about the Premises, the buildings or the land, or to
property in, on, or about the streets, sidewalks or adjacent premises, such
insurance to afford protection to the limit at the beginning of the term of not
less than One Million Dollars ($1,000,000) “Single Limit” per occurrence and Two
Million Dollars ($2,000,000) annual aggregate for personal injury and property
damage and thereafter in such amounts as the Landlord may reasonably require,
and comprehensive automobile liability insurance covering all owned, leased and
hired automobiles of Tenant in the same amount.

     (b)  All-risk property insurance, written at not less than replacement cost
value and with replacement cost endorsement, covering all Tenant’s personal
property in the Premises (including without limitation inventory, trade
fixtures, floor coverings, furniture and all other property removable by Tenant
under the provisions of this Lease) and all leasehold improvements installed in
the Premises by or on behalf of Tenant;

Page 12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     (c)  Worker’s compensation insurance in form and amounts required by law;
and

     (d)  If the insurance maintained pursuant to Section 7.03(a) is a “claims
made” policy, Tenant shall, not less than one complete Lease Year before the
expiration of the Term, purchase extended insurance coverage that provides
protection in the limits specified above for not less than three full Lease
Years after expiration of the Lease.

     SECTION 7.04. TENANT’S CONTRACTOR’S INSURANCE. Tenant shall require any
contractor performing work in or on the Premises to maintain the following
insurance on a first dollar non-deductible basis, at no cost to Landlord:

     (a)  Comprehensive general liability insurance, including but not limited
to contractor’s liability coverage, contractual liability coverage, completed
operations coverage, broad form property damage endorsement, and contractor’s
protective liability coverage, with combined limits of not less than $2,000,000
for personal injury or death and property damage, or such greater amount as
Landlord may require; and

     (b)  Worker’s compensation insurance in form and amounts required by law.

     SECTION 7.05. POLICY REQUIREMENTS. The companies writing any insurance
which Tenant is required to maintain or obtain pursuant to Sections 7.03 and
7.04, and the form of such insurance, shall at all times be subject to
Landlord’s reasonable approval, and each such company shall be authorized or
eligible unauthorized in Michigan and have a Best’s rating of at least A-.
Commercial general liability and automotive liability insurance pursuant to
Sections 7.03(a) and (b) and 7.04(a) shall name Landlord and any other parties
in interest designated by Landlord as additional named insured parties, and
shall contain a provision by which the insurer agrees that the policy will not
be canceled except after 30 days’ written notice to Landlord or its designees.
Certificates of such insurance (Accord Form 27) (or, at Landlord’s request, each
policy) shall be deposited with Landlord on the earlier of the Commencement Date
or the date Tenant performs any work or engages in any other activity in the
Premises and, in case of renewal, not less than thirty (30) days prior to the
expiration of the preceding coverage.

     SECTION 7.06. WAIVER OF RIGHT OF RECOVERY. Neither Landlord nor Tenant
shall be liable to the other or to any insurance company (by way of subrogation
or otherwise) insuring the other party for any loss or damage to any building,
structure, or other property, or any resulting loss of income, or liability for
personal injury, or losses under worker’s compensation laws and benefits, even
though such loss or damage might have been occasioned by the negligence of such
party, its agents or employees, to the extent that such loss or damage is
covered by insurance benefiting the party suffering the loss or damage.

     SECTION 7.07. TENANT’S SHARE OF LANDLORD’S INSURANCE COSTS. Landlord shall
maintain insurance against fire, vandalism, malicious mischief and such other
perils as from time to time are included in a standard extended coverage
endorsement and, at Landlord’s option, special extended coverage endorsements,
insuring the building in which the Premises are situated in an amount equal to
100% of the replacement cost, if available, and with or without deductible, at
Landlord’s option and rental loss coverage in such form and amount as Landlord
shall reasonably determine. Tenant agrees to pay its proportionate share of all
premiums for such insurance during the Terms, in excess of the calendar year as
set forth in Paragraph E of the Summary showing Tenant’s proportionate share and
the base year. Tenant’s share of such insurance premiums shall be calculated in
the same manner and paid at the same time as Tenant’s share of Real Estate
Taxes, pursuant to Section 6.01. The estimated monthly insurance payment shall
be established by Landlord in letter form under separate cover prior to Rental
Commencement.



ARTICLE 8. UTILITIES

     SECTION 8.01. UTILITY CHARGES. Tenant shall be responsible for and promptly
pay all consumption charges for water, gas, heat, electricity, sewer and any
other utilities used in or furnished to the Premises. If possible, such services
shall be separately metered or billed for use consumed on the Premises. If such
services cannot be separately metered, then the cost thereof shall be estimated
on a prorata basis per Paragraph E of the Summary, paid monthly by Tenant and
reconciled annually by Landlord not later than March 31 of each year for the
previous year. The obligation of Tenant to pay for utilities shall commence as
of the date Tenant takes possession of the Premises. The estimated monthly
utilities payment shall be established by Landlord in letter form under separate
cover prior to Tenant taking possession.

     SECTION 8.02. ADDITIONAL SERVICES. If Tenant requests any other utilities
or services in addition to those set forth herein above, Landlord shall use
reasonable efforts to attempt, at Landlord’s reasonable

Page 13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



discretion, either to furnish Tenant with such additional utilities or services,
or to make same available to Tenant. In the event Landlord is able to and does
furnish such additional utilities or services to Tenant, the cost thereof shall
be borne by Tenant. In the event that Landlord advances funds for such
additional utilities or services, Tenant shall reimburse Landlord as Additional
Rent.

     SECTION 8.03. INTERRUPTION OF SERVICES. Tenant understands, acknowledges
and agrees that any one or more of utilities or other services referred to
herein above may be by reason of accident, emergency or other causes beyond
Landlord’s control. Tenant further understands that such utilities may be
discontinued or diminished temporarily by Landlord or other persons until
certain repairs, alterations or improvements can be made. Tenant further
understands, acknowledges and agrees that Landlord does not represent or warrant
the uninterrupted availability of such utilities or building service, and that
any such interruption shall not be deemed an eviction or disturbance of Tenant’s
right to possession, occupancy, use and quiet enjoyment of the Premises or any
part thereof, or render Landlord liable to Tenant for damages by abatement of
rent or otherwise or relieve Tenant from the obligation to perform its covenants
under this Lease.



ARTICLE 9. ASSIGNMENT OR SUBLETTING

     SECTION 9.01. ASSIGNMENT OR SUBLETTING. Tenant shall not assign or in any
manner transfer this Lease or any estate or interest therein, nor lease or
sublet the Premises or any part thereof or any right or privilege appurtenant
thereto, nor allow anyone to conduct business at, in or from the Premises
(whether as concessionaire, franchisee, licensee, permittee, sub-tenant, or
otherwise), whether by voluntary or involuntary act of Tenant, except with
Landlord’s prior written consent, which shall not be unreasonably withheld or
delayed more than ten (10) days after receipt from Tenant of all materials
required by this Section 9.01. However, Landlord may elect to terminate this
Lease (without penalty to Tenant) upon receipt of notice from Tenant of Tenant’s
desire to sublease or assign Tenant’s right to the Premises, except where Tenant
proposes to assign this Lease in connection with the sale of Tenant’s business
or sublease less than fifty percent of the Premises. Tenant shall submit to
Landlord, with any request for Landlord’s consent to any proposed transfer,
written evidence of the business experience and financial condition of the
proposed transferee, and a description of the business proposed to be conducted
in the Premises by the transferee. Landlord will have the right to disapprove of
any proposed transfer for any lawful reason Landlord determines in good faith,
which may include (without limitation) the business experience and/or financial
condition of the proposed transferee, and/or the nature of the business to be
conducted in the Premises. No transfer shall relieve Tenant or any guarantor of
Tenant’s obligations under this Lease from responsibility for payment of all
Rent and all other amounts to be paid, and performance of all obligations,
according to the terms of this Lease and any amendments, extensions and renewals
thereof. Any such prohibited act by Tenant (or any attempt at same), either
voluntarily or involuntarily, shall at Landlord’s option terminate this Lease,
and any purported such act shall be null and void. The voluntary or other
surrender of this Lease by Tenant, or a mutual cancellation thereof, shall not
work a merger and shall, at the option of Landlord, terminate any or all
franchises, concessions, licenses, permits, subleases, subtenancies, operating
arrangements or the like, or may, at the option of Landlord, operate as an
assignment thereof to Landlord. All of the sums or economic consideration
received by Tenant as a result of such subletting or assignment, whether the
denominated rental or otherwise for any sublease or assignment, which exceeds,
in the aggregate, the total sums of which Tenant is obligated to pay Landlord
under this Lease (prorated to reflect obligations allocable to that portion of
the Premises subject to such sublease) shall be payable to Landlord as
Additional Rent under this Lease without effecting or reducing any other
obligation of Tenant hereunder.



ARTICLE 10. DESTRUCTION OF PREMISES

     SECTION 10.01. REPAIR OF PREMISES. If the Premises or building shall be
partially or totally destroyed by fire or other casualty insured under insurance
carried by Landlord, so as to become partially or totally untenantable, the
damage to the Premises shall be promptly repaired by Landlord, to the extent of
any proceeds received from such insurance, unless Landlord elects not to repair
or rebuild the Premises as hereinafter provided. The obligation of Landlord
hereunder shall be limited to repairing or reconstructing the Premises to
substantially the same condition as existed immediately prior to the casualty.
In no event shall Landlord be required to repair or replace Tenant’s inventory,
trade fixtures, furnishings or equipment. If Landlord is required or elects to
repair or rebuild the Premises, Tenant shall repair or replace its inventory,
trade fixtures, furnishings and equipment in a manner and to at least a
condition equal to that existing prior to the casualty. During any period where
all or a portion of the Premises is rendered unusable due to fire or other

Page 14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



casualty, then Rent shall be decreased proportionately during the period of
repair and restoration to the extent that the Premises are unusable prior to
repair and restoration.

     SECTION 10.02. LANDLORD’S OPTION TO TERMINATE. In the event that Building
or the Premises shall be damaged by fire or other casualty during the term of
this Lease so as to render more than fifty percent (50%) of the Premises
untenantable, this Lease may be terminated by Landlord by delivery of thirty
(30) days prior written notice thereof to Tenant, but shall continue unless so
terminated.

     SECTION 10.03. TENANT’S OPTION TO TERMINATE. In the event of damage or
destruction of the Premises, Landlord shall advise Tenant, within thirty (30)
days after such damage or destruction of the Premise occurs, whether Landlord is
able to substantially restore the Premises and eliminate and substantial
interference with Tenant’s use of the Premises within one hundred eighty (180)
days. If Landlord advises Tenant that it is unable to substantially restore the
Premises and eliminate any substantial interference with Tenant’s use of the
Premises within one hundred eighty (180) days or Landlord fails to do so within
one hundred eighty (180) days, Tenant may, by providing written notice to
Landlord within fifteen (15) days of receipt of the notice from Landlord or
expiration of the 180-day period, as the case may be, terminate this Lease at
the end of the fifteen (15th) day after Landlord’s receipt of such notice,
unless Landlord has substantially restored the Premises and eliminated any
substantial interference with Tenant’s use of the Premises within such 15-day
period, in which case the Lease shall remain in full force and effect.



ARTICLE 11. EMINENT DOMAIN

     SECTION 11.01. TOTAL CONDEMNATION.

     If all of the Premises shall be taken by any public authority under the
power of eminent domain or by private purchase in lieu thereof, the Term of this
Lease shall cease as of the date possession is taken by such public authority
and the Rent shall be paid to that date.

     SECTION 11.02. PARTIAL CONDEMNATION.

     If more than fifty (50%) percent of the Premises shall be so taken, either
party may terminate this Lease by written notice to the other party within 30
days after such taking. If neither party exercises its right of termination, the
Term shall cease only with respect to the part of the Premises taken, as of the
date possession is taken by the public authority, and thereafter all the terms
of this Lease shall continue in effect, except that the Annual Rent shall be
reduced in proportion to the amount of first floor area of the Premises taken,
and Landlord shall make necessary repairs or alterations to the building so as
to constitute the remaining Premises a complete architectural unit. In no event,
however, shall Landlord be obligated to spend for any reconstruction any amount
in excess of the damages awarded to it for the taking.

     SECTION 11.03. DAMAGES.

     All damages awarded for any such taking, whether for the whole or part of
the Premises, shall, as between Landlord and Tenant, belong to and be the
property of Landlord, whether such damages are awarded as compensation for
diminution in value to the estate of the Landlord or of the Tenant; provided,
that Landlord shall not be entitled to any separate award made for damage to,
and/or cost of removal of, Tenant’s business operations, inventory and trade
fixtures. Nothing in this Article 11 shall prohibit Tenant from participating in
any proceeding involving such taking and to receive all awards which by law it
is entitled, except as provided above.



ARTICLE 12. DEFAULT

     SECTION 12.01. INTEREST ON LATE PAYMENTS.

     All Rent and other amounts required to be paid by Tenant to Landlord not
paid within ten (10) days of the date due shall bear interest from the due date
until Landlord’s actual receipt of payment, at the rate of ten (10%) percent per
annum.

     SECTION 12.02. PENALTY FOR LATE PAYMENT/INSUFFICIENT FUNDS.

     In the event that Rent or Additional Rent is not paid by Tenant to Landlord
within ten (10) business days of the date due, in addition to all other amounts
due to Landlord under this Agreement, Tenant shall pay a late fee equal to five
percent (5%) of the late payment to cover Landlord’s cost of handling such late
payment. Further, there will be a $50.00 charge for any check returned to
Landlord unpaid for any reason and Tenant will thereafter pay the rent only with
money orders, bank or certified checks (failure to do so will carry a $50.00
charge on each occurrence plus the Tenant’s risk of late payment).

Page 15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     SECTION 12.03. LANDLORD’S RIGHT TO PERFORM TENANT’S OBLIGATIONS.

     If Tenant fails to perform any of its obligations under this Lease after
applicable notice and cure periods, Landlord may (but shall not be obligated to)
perform the obligation at Tenant’s expense, and such performance shall not be
deemed a waiver of Tenant’s default. The cost of performance by Landlord, with
interest thereon at the rate provided for in Section 12.01, computed from the
date of payment by Landlord, shall be due and payable on demand.

     SECTION 12.04. NO WAIVER OF DEFAULT.

     No acquiescence by Landlord in any default by Tenant shall be construed as
a waiver of the default unless such waiver is explicit, in writing, and signed
by Landlord. No waiver of any default shall be construed as a waiver of any
other or subsequent default, and Landlord’s consent to or approval of any act or
failure to act by Tenant shall not be deemed a consent to or approval of any
other act or failure to act.

     SECTION 12.05. NO ACCORD AND SATISFACTION.

     No payment by Tenant or receipt by Landlord of a lesser amount than the
Rent or other amounts payable hereunder shall be deemed to be other than on
account of the earliest Rent or other such amount, nor shall any endorsement or
statement on any check or any letter accompanying any payment be deemed an
accord and satisfaction. Landlord’s acceptance of any payment will be without
prejudice to Landlord’s right to recover the balance of the Rent and other
amounts payable hereunder and pursue all other lawful remedies.

     SECTION 12.06. EVENTS OF DEFAULT.

     Any one or more of the following events shall constitute an “Event of
Default”:

     (a)  Any failure of Tenant or any guarantor of Tenant’s obligations under
this Lease (“Guarantor”) to pay any Rent or any other amount due hereunder for
more than five (5) business days after receipt of written notice that the same
was not received by Landlord when due;

     (b)  Any failure of Tenant or any Guarantor to perform any obligation
(other than payment of money) required to be performed pursuant to this Lease,
and continuation of such default for more than thirty (30) days after written
notice to Tenant, unless Tenant commences to cure such default within thirty
(30) days after written notice and thereafter proceeds diligently to cure the
default (notwithstanding the 10-day period for cure noted above, if the default
creates a hazardous situation or involves disturbance to the quiet enjoyment of
other Building tenants, Tenant must cure the default immediately upon notice);

     (c)  The vacating or abandonment of the Premises by Tenant, without payment
of rent, at any time during the Term;

     (d)  Any material inaccuracy in any representation or warranty of Tenant in
this Lease, or any material inaccuracy or omission in any financial statement,
report, certificate or other document furnished to Landlord at any time by
Tenant or any Guarantor;

     (e)  Any violation of the provisions of Section 9.01; or

     (f)  Any sale of Tenant’s interest in the Premises under attachment,
signature or other legal process; adjudication of Tenant or any Guarantor as
bankrupt or insolvent pursuant to any present or future Federal or state law;
appointment of a receiver or trustee for the business or property of Tenant or
any Guarantor; assignment of the property of Tenant or any Guarantor for the
benefit of creditors; or admission in writing by Tenant or any Guarantor of its
inability to pay its debts when due.

     SECTION 12.07. DEFAULT WITHOUT CURE.

     The occurrence of an Event of Default in the performance of any term,
covenant or condition of this Lease on three or more separate occasions during
any twelve (12) month period, even though each such Event of Default may have
been cured, shall be deemed to be an Event of Default without cure.

     SECTION 12.08. REMEDIES.

     On the occurrence of an Event of Default, Landlord may do any one or more
of the following, without notice to Tenant or any Guarantor except as
specifically provided in this section or as required by law:

     (a)  Re-enter the Premises, with or without judicial process, without
terminating this Lease; remove Tenant and all other occupants and all property
from the Premises, without liability for trespass, conversion, or loss or damage
occasioned thereby; store all or any part of such property in a public warehouse
or elsewhere,

Page 16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



at the expense and for the account of Tenant; make such alterations and repairs
as Landlord deems necessary to relet the Premises; and relet the Premises or any
part thereof for such term or terms (which may extend beyond the Term of this
Lease), at such rental or rentals, and on such other terms and conditions as
Landlord deems advisable; all without effecting an eviction or termination of
this Lease or releasing Tenant from its liability for payment of all Rent and
all other amounts required to be paid hereunder, together with all expenses and
damages caused by Tenant’s Event of Default, and interest on all of the
foregoing at the rate provided for in Section 12.01.

     (b)  Elect to terminate this Lease and declare the Term ended, by giving
written notice of such election to Tenant, and take any and all actions provided
for in Section 12.06(a), all without releasing Tenant from its liability for all
Rent and all other amounts required to be paid hereunder, and all expenses,
damages and interest thereon.

     (c)  Exercise any other legal or equitable rights and remedies it may have
under this Lease or under any provision of law.

     SECTION 12.09. NO ELECTION OF REMEDIES. No re-entry or repossession of the
Premises by Landlord shall be construed as an election to terminate this Lease
unless Landlord gives written notice of termination to Tenant. Notwithstanding
any reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for such previous default.

     SECTION 12.10. DAMAGES. Landlord shall use commercially reasonable efforts
to mitigate damages that may arise in connection with a default by Tenant.
Tenant shall pay all costs, expenses and reasonable attorneys’ fees incurred in
enforcing Tenant’s agreements under this Lease, including without limitation all
costs, expenses and attorneys’ fees incurred for proceedings for recovery of
possession of the Premises, for recovery of Rent or any other amount due under
this Lease, for storage and sale of any property in the Premises, for repair and
reletting of the Premises, and all other damages caused Landlord by Tenant’s
default or Event of Default. If Landlord terminates this Lease by reason of any
Event of Default, Landlord’s damages shall include the amount, if any, by which
the value, discounted to present value at the prime rate at the time of
termination, at the time of such termination, of the Rent to be paid for the
remainder of the Term exceeds the then reasonable rental value of the Premises
for the remainder of the Term.

     SECTION 12.11. APPLICATION OF MONEYS RECEIVED. All rentals and other sums
received by Landlord from any reletting of the Premises or sale of any property
in the Premises shall be applied, first, to the payment of any indebtedness
other than Rent due from Tenant to Landlord, and interest thereon; second, to
the payment of all costs and expenses of such reletting or sale, and interest
thereon; third, to the payment of Rent and other amounts due hereunder, and
interest thereon; and fourth, to the payment of all other damages caused
Landlord by Tenant’s default or Event of Default. If Landlord does not terminate
this Lease, any residue of proceeds received shall be held by Landlord and
applied in payment of future Rent as it becomes due; and if the rentals and
other sums received from such re-letting during any month are less than the
amounts required to be paid by Tenant during the month, Tenant shall promptly,
each month, pay the deficiency to Landlord.



ARTICLE 13. BANKRUPTCY OR INSOLVENCY

     SECTION 13.01. TENANT’S INTEREST NOT TRANSFERABLE. Neither Tenant’s
interest in this Lease, nor any estate hereby created in Tenant, nor any
interest herein or therein, shall pass to any trustee or receiver or assignee
for the benefit of creditors or otherwise by operation of law except as
specifically provided by the Bankruptcy Code.

     SECTION 13.02. PROCEEDINGS OTHER THAN BANKRUPTCY. Except as prohibited by
the Bankruptcy Code, on the occurrence of any Event of Default described in
Section 12.06(f), at Landlord’s option this Lease and all rights of Tenant
hereunder shall thereupon automatically terminate, and Tenant shall vacate and
surrender the Premises but shall remain liable as provided herein.



ARTICLE 14. WAIVER BY TENANT

     SECTION 14.01. WAIVER OF COUNTERTERCLAIMS AND JURY TRIAL. LANDLORD AND
TENANT WAIVE THEIR RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER ON ALL
MATTERS

Page 17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF SAID PREMISES
AND ANY EMERGENCY STATUTORY OR ANY OTHER STATUTORY REMEDY. TENANT SHALL NOT
INTERPOSE ANY COUNTERCLAIM OR COUNTERCLAIMS OR CLAIM OF SETOFF, RECOUPMENT OR
DEDUCTION FOR RENT IN ANY SUMMARY PROCEEDING FOR NONPAYMENT OF RENT OR OTHER
ACTION OR SUMMARY PROCEEDING BASED ON TERMINATION, HOLDOVER, OR DEFAULT IN WHICH
LANDLORD SEEKS REPOSSESSION THE PREMISES FROM TENANT. THE PREVAILING PARTY IN
ANY SUCH CLAIM SHALL RECOVER FROM THE NON-PREVAILING PARTY ALL ATTORNEY’S FEES
IN CONNECTION WITH SAID CLAIM.



ARTICLE 15. ACCESS BY LANDLORD

     SECTION 15.01. RIGHT OF ENTRY. Landlord and Landlord’s agents shall have
the right to enter the Premises during Tenant’s business hours and at other such
reasonable times with reasonable advance verbal or written notice to examine the
same, to show them to prospective purchasers and mortgagees, and to make any
repairs, alterations, improvements or additions as Landlord may deem necessary
or desirable pursuant to the terms of this Lease, and Landlord shall be allowed
to take all material into and upon said Premises that may be required therefor
without the same constituting an eviction of Tenant in whole or in part and the
rent reserved shall in no way abate while said repairs, alterations,
improvements or additions are being made by reason of loss or interruption of
business of Tenant or otherwise. And, if Tenant fails to maintain any part of
the Premises as required hereunder, to perform the work at Tenant’s expense.
Landlord may take all material into the Premises that may be required for the
foregoing without such action constituting an eviction of Tenant in whole or in
part. Rent shall not abate while such repairs, alterations, improvements, or
additions are being made, by reason of loss or interruption of business of
Tenant, or otherwise. Notwithstanding the foregoing, Landlord shall use
reasonable commercial efforts to minimize any interference with Tenant’s normal
business operations.

     SECTION 15.02. RIGHT TO SHOW PREMISES. For a period commencing twelve
(12) months prior to the termination of this Lease or any extension thereof, the
Landlord may show the Premises, using best efforts to be discreet. Tenant will
be given reasonable notice before showings. For a period commencing six
(6) months prior to the termination of this Lease or any extension thereof, the
Landlord may display about the Premises signs advertising the availability of
the Premises, which signs Tenant shall permit to remain thereon without
molestation, and Landlord agrees such signs will not be placed in the windows of
the Premises or in front of the Premises.



ARTICLE 16. RENEWAL OPTIONS AND HOLDING OVER

     SECTION 16.01. RENEWAL TERMS. Tenant will have the option to extend and
renew the Term of this Lease for the length of time described in Paragraph B of
the Summary (which shall be referred to as a “Renewal Term”). If the Option
Length described in Paragraph B of the Summary states “N/A”, then Tenant has no
right to renew this Lease.

     The Renewal Term will commence immediately on expiration of the Initial
Term on the same terms and conditions as provided in this Lease, other than
Annual Rent during the Renewal Term which shall be determined as provided in
this Article 16. Annual Rent during the Renewal Term shall be as set forth in
the Summary, or, if undefined, shall be computed in accordance with Section
16.02. The renewal option shall be exercisable by written notice to Landlord not
later than nine (9) months before the expiration of the current Term, provided
Tenant is not in default under any of the terms or conditions of this Lease at
the date Tenant gives notice of renewal or at any time thereafter to and
including the first day of the Renewal Term. Failure to timely exercise Tenant’s
option to renew, in writing, shall forfeit Tenant’s rights under this Section.
Tenant expressly waives any oral right to renew or any claim for renewal based
upon oral promises of Landlord or its agents.

Page 18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     SECTION 16.02. RENEWAL RATE.

     (a)  If not defined in Paragraph C of the Summary, then the Annual Rent for
the Renewal Term shall be at Fair Market Value, but in no event shall the rent
ever be less than the then current rental rate. The term “Fair Market Rental
Value” shall mean the market rental value per annum for the Premises as of the
date on which the same shall become effective, as agreed by Landlord and Tenant.
If the parties are unable to reach agreement at least one hundred fifty
(150) days prior to such date, the same shall be determined as set forth in
(b) below.

     (b)  Either the Landlord or the Tenant (the “Initializing Party”) shall
initiate the proceedings for such determination by notice to the other. The
parties shall, within ten (10) days of receipt of the notice by the other party
(the “Responding Party”), attempt to agree upon a mutually acceptable MAI
Appraiser willing to act in such determination. If the parties are unable to
reach agreement on a mutually satisfactory MAI Appraiser, the Initiating Party
shall, within five (5) days after the expiration of said 10-day period,
designate the name and address of an MAI Appraiser willing to act in such
determination. Within five (5) days after receipt by the Responding Party of
such notice, the Responding Party shall, by notice to the Initiating Party,
designate the name and address of another MAI Appraiser willing so to act. If
the Responding Party shall fail, neglect or refuse within said 5-day period to
designate another appraiser willing so to act, the appraiser designated by the
Initiating party shall alone conduct the appraisal. If two appraisers have been
designated as aforesaid, such appraisers shall appoint an additional MAI
Appraiser (the “Additional Appraiser”) who is willing so to act, and notice of
such designation shall be given to the Landlord and to the Tenant. The mutually
approved Appraiser or resulting board of appraisers shall, forthwith upon their
appointment, determine the fair rental value of the Premises. Landlord and
Tenant shall each pay the cost of any appraiser it designated and shall share
equally the cost of the Additional Appraiser or mutually approved Appraiser. Any
determination by the sole appraiser, if there be only one, or by a majority of
the appraisers, shall be final and binding upon Landlord and Tenant, but if a
majority of the appraisers are unable to agree upon a determination, the
determination of the Additional Appraiser shall be conclusive of the fair rental
value of the Premises and binding upon the parties.

     (c)  If the Fair Market Rental Value has not been determined as of the date
the same is to become effective, Tenant shall pay rent at the rate in the last
year of the first Renewal Term, plus five percent (5%) of such rate, until such
determination is made. If the Fair Market Value is subsequently determined to be
more than paid by Tenant, Tenant shall pay the difference within ten (10) days
of such determination. If the Fair Market Value is subsequently determined to be
less than paid by Tenant, Landlord shall pay the difference within ten (10) days
of such determination.

     SECTION 16.03. HOLDING OVER. Any holding over after the expiration of the
Initial Term or the Renewal Term without exercise of Tenant’s renewal option as
provided herein (if available), shall be only with the written consent of
Landlord, and shall constitute a tenancy from month-to-month only, for a monthly
Rent equal to 110% of the monthly installments of Base Rent during the last
Lease Year of the immediately preceding Term, and shall otherwise be on the same
terms and conditions specified herein, so far as applicable.

     In the event of Tenant herein holding after the termination of this Lease,
without written consent from the Landlord, the monthly Base Rent shall be one
hundred and twenty-five (125%) percent of the monthly Base Rent specified in
Section 2.01 in addition to any other monies owed to Landlord. In addition,
Tenant shall pay all damages, consequential and direct, if any, incurred by the
Landlord on account of such holding over. The provisions of this section, the
acceptance of any Rent, or any act in apparent affirmance of tenancy (other than
a written waiver) shall not be held as a waiver by Landlord of any right of
reentry or any rights or remedies of Landlord provided in this Lease or at law
or in equity.

Page 19



--------------------------------------------------------------------------------



TABLE OF CONTENTS





ARTICLE 17. QUIET ENJOYMENT

     SECTION 17.01. LANDLORD’S COVENANT. On Tenant’s payment of all Rent and
compliance with all covenants, terms and conditions in accordance with the terms
of this Lease, Tenant may peaceably and quietly hold and enjoy the Premises for
the Term without hindrance or interruption by Landlord or any other person
claiming by, through or under Landlord, subject, nevertheless, to the terms of
this Lease and any leases and mortgages to which this Lease may be subordinate.



ARTICLE 18. SECURITY DEPOSIT

     SECTION 18.01. SECURITY. Landlord acknowledges receipt of the Security
Deposit, if any, as set forth in Paragraph G of the Lease Summary, to be
retained by Landlord as security for the faithful performance of all Tenant’s
obligations under this Lease.

     Landlord shall not be required to apply the security deposit to Rent or
other delinquent amounts or to damages caused by Tenant’s failure to perform any
of its obligations, but may so apply the deposit at its option. Landlord’s right
to possession of the Premises for non-payment of Rent or any other Event of
Default shall not be affected by reason of the fact that Landlord holds the
security deposit. Said sum, if not applied toward the payment of Rent or other
amounts payable hereunder or toward the payment of damages caused by Tenant’s
default, shall be returned to Tenant without interest after this Lease is
terminated, but not before Tenant has vacated the Premises and delivered
possession to Landlord in the condition required by this Lease. If Landlord
repossesses the Premises due to any Event of Default, Landlord may apply the
security deposit upon all damages sustained to the date of repossession, and may
retain the security deposit or any balance to apply upon such damages as may be
sustained thereafter by reason of the default. Landlord shall not be required to
keep the security deposit as a separate fund, but may commingle the deposit with
other funds.



ARTICLE 19. MISCELLANEOUS

     SECTION 19.01. ENTIRE AGREEMENT. This Lease sets forth all the promises,
agreements and understandings between Landlord and Tenant concerning the
Premises. There are no promises, agreements or understandings, oral or written,
between them other than as set forth herein. No alteration, amendment, change or
addition to this Lease shall be binding unless in writing signed by Landlord and
Tenant. Tenant expressly waives any right to rely on any promise, statement or
commitment of Landlord which is not in writing signed by Landlord.

     SECTION 19.02. SIGNATURE OF LEASE. The submission of this Lease for
examination does not constitute a reservation of or option for the Premises, and
this Lease shall become effective only on Signature and delivery by Landlord and
Tenant.

     SECTION 19.03. FORCE MAJEURE. If either party shall be delayed or prevented
from performing any act required hereunder by reason of strikes, lockouts, labor
troubles, inability to procure materials, failure of power, restrictive
governmental laws or regulations, riots, insurrection, war, or other causes not
within the control of nor due to the fault of the party delayed, then
performance of such act shall be excused for the period of the delay, and the
time for the performance of such act shall be extended for a period equal to the
period of the delay. The party entitled to such extension shall give written
notice to the other party as soon as possible of its claim to such extension and
the reason(s). The provisions of this section shall not excuse Tenant from
prompt payment of Rent and all other amounts required by the terms of this Lease
or affect Tenant’s right to terminate under Section 1.02.

     SECTION 19.04. NOTICES. Any notice, demand, request, or other instrument
required to be given under this Lease shall be in writing and sent by one of the
following: (a) United States certified mail, return receipt requested, postage
prepaid, or (b) recognized overnight courier, and shall be addressed (i) if to
Landlord, as written in Paragraph K of the Lease Summary, or such other address
as Landlord designates by written notice, and (ii) if to Tenant, as written in
Paragraph K of the Lease Summary, or such other address as Tenant designates by
written notice, and shall be effective when received, except that if any such
instrument cannot be delivered or is refused, it shall be effective when mailed,
or (c) facsimile transmission, receipt confirmed or email, at the applicable
facsimile number or email address set forth in Paragraph K or the Summary,
provided said notice is also sent contemporaneously by United States first class
mail, postage prepaid, addressed as set forth above.

Page 20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     SECTION 19.05. BROKERS. Tenant represents and warrants to Landlord that
there are no claims for brokerage commissions or finder’s fees in connection
with this Lease, and Tenant agrees to indemnify Landlord and hold it harmless
from all liabilities arising from any such claim arising from an alleged
agreement or act by the indemnifying party (including, without limitation, the
cost of attorneys’ fees in connection therewith), such agreement to survive the
termination of this Lease. Landlord hereby acknowledges that it shall pay any
brokerage fee to the broker shown in Paragraph J of the Summary with respect to
the Signature of this Lease.

     SECTION 19.06. NO RECORDING. Tenant shall not record this Lease or any
memorandum thereof.

     SECTION 19.07. BINDING EFFECT. The provisions of this Lease and Guaranty
shall be binding on the parties and their successors and assigns, shall be
enforceable by the Landlord and its successors and assigns, and by Tenant and
its permitted assigns, and shall survive the expiration of the Term. No rights
shall inure to the benefit of any assignee of Tenant that is not permitted or to
whom Landlord has not consented. If there is more than one Tenant or Guarantor,
they shall be liable jointly and severally for payment of all Rent and other
amounts and performance of all covenants, terms and provisions hereof.

     SECTION 19.08. LIABILITY OF LANDLORD. If Landlord fails to perform any
covenant, term or condition of this Lease to be performed by Landlord, and if as
a consequence of such default Tenant recovers a money judgment against Landlord,
such judgment shall be satisfied only out of the proceeds of sale received on
such judgment and levied thereon against the interest of Landlord in the
Building, and out of rents and any other income of Landlord there from, or out
of the consideration received by Landlord from the sale or other disposition of
all or any part of Landlord’s interest in the Building, and Landlord shall not
be liable for any deficiency.

     SECTION 19.09. CONSTRUCTION.

     (a)  This Lease shall be construed according to the laws of the State of
Michigan. If any provision of this Lease or the application thereof to any
person or circumstances shall be invalid or unenforceable, the remainder of this
Lease shall not be affected thereby and each provision shall be valid and
enforceable to the fullest extent permitted by law.

     (b)  The captions in this Lease are inserted only as a matter of
convenience and do not define, limit, or describe the scope or intent of the
sections or articles.

     SECTION 19.10. ESTOPPEL STATEMENT. Tenant agrees within fifteen (15)
business days after request therefore by Landlord to complete and execute, in
recordable form, Exhibit E, modified to the extent necessary to make it
accurate, to the best of Tenant’s ability and deliver to Landlord. Failure to
execute and deliver to Landlord any such instrument within fifteen (15) business
days of a written request therefor by Landlord shall be a default under this
Lease. Landlord agrees within fifteen (15) business after request therefore by
Tenant to complete and execute a similar estoppel certificate, to the best of
Landlord’s ability, and deliver it to Tenant.

     SECTION 19.11. ATTORNMENT. In the event any proceedings are brought for the
foreclosure of, or in the event of the conveyance by deed in lieu of foreclosure
of, or in the event of exercise of the power of sale under any mortgage made by
Landlord covering the Premises, upon assumption of this Lease by such new owner,
Tenant shall attorn to and covenants and agrees to execute an instrument in
writing reasonably satisfactory to the new owner whereby Tenant attorns to such
successor in interest and recognizes such successor as Landlord under this
Lease. Failure to execute and deliver to Landlord any such instrument within ten
(10) business days of a written request therefor by Landlord shall be a default
under this Lease.

     SECTION 19.12. SUBORDINATION. This Lease shall be subject to and
subordinate at all times to the lien of any mortgage now or hereafter placed on
the Building, and to all advances made or hereafter made upon the security
thereof; provided, however, that so long as Tenant faithfully meets its
obligations under this Lease, including the payment of rent, to such parties as
may be legally entitled to receive the same, then this Lease shall continue in
full force and effect and Tenant’s occupancy shall not be affected or impaired
as a result of the subordination of this Lease to any mortgage. At the request
of Landlord, Tenant shall execute and deliver such further instrument or
instruments subordinating this Lease to the lien of any such mortgage or
mortgages, containing such terms as Landlord shall reasonably require, within
fifteen (15) business days of such request. Failure of Tenant to execute and
deliver to Landlord any such instrument within fifteen (15) business days of
written request therefor shall be a default under this Lease.

Page 21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     SECTION 19.13. CERTAIN RIGHTS OF LANDLORD WITH RESPECT TO THE LAND. The
Landlord shall have the right, without the consent of Tenant, to grant to
adjacent land owners, including Landlord, at any time and from time to time
during the Lease, as extended, easements and rights of ingress, egress and
common use and enjoyment with respect to the roads, walks unimproved portions of
the land, water, sewage, telephone, gas and electricity lines, and Landlord may
at any time and from time to time grant easements, public and private, for such
purposes to itself and to others, and relocate any easements now or hereafter
affecting the land.

     SECTION 19.14. SUBSTITUTE PREMISES. Landlord shall have the right at any
time during the term hereof or during the term of any renewal hereof, upon
giving Tenant at least sixty (60) days prior written notice, to provide and
furnish Tenant with space elsewhere in the Building of approximately the same
sizeand views as the Premises, and to remove and place Tenant in such space,
with Landlord paying all reasonable costs and expenses incurred as a result of
such removal of Tenant including its actual reasonable moving costs to such
other space within the Building, the reasonable costs of reprinting stationery
(based on remaining quantities), and the costs of rewiring the new leased
premises for telephone and computers comparable to the original leased premises.
Furthermore, Landlord shall grant to Tenant free rent, either six months or
twenty-five percent of the remaining number of months in Tenant’s Lease (i.e. if
there are 36 months left then Tenant shall receive 9 months of free rent),
whichever is greater. Should Tenant refuse to permit the Landlord to move Tenant
to such new space at the end of said 60-day period, Landlord shall have the
right to cancel and terminate this Lease effective 90 days from the date of
original notification by Landlord. If Landlord moves Tenant to such new space,
this Lease, and each and all of its terms, covenants and conditions shall remain
in full force and effect and shall be deemed to be the Premises as though
Landlord and Tenant had entered into an express written amendment of this Lease
with respect thereto. In such event, the Lease will be amended to show that:
(a) the monthly Base Rent payable hereunder shall be increased or decreased, as
the case may be, by the product of the Base Rental being paid pursuant hereto
time the difference in the number of square feet of net rentable area in such
new place as compared to the number of square feet of net rentable area in the
Premises subject to this Lease immediately prior to such move, (b) after such
move, the number of square feet used in computing Tenant’s share of Operating
Expense shall be the number of square feet on net rentable area in such new
space.

     SECTION 19.15. HAZARDOUS MATERIALS.

     (a)  For purposes of this Lease, “hazardous materials” means any
explosives, radioactive materials, hazardous wastes, or hazardous substances,
including without limitation asbestos containing materials, PCB’s, CFC’s, or
substances defined as “hazardous substances” in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. §~
9601-9657; the Hazardous Materials Transportation Act of 1975, 49 U.S.C. §~
1801-1812; the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §~
6901-6987; or any other federal, state, or local statute, law ordinance, code,
rule, regulation, order or decree regulating, relating to, or imposing liability
or standards or conduct concerning hazardous materials, waste, or substances now
or at any time hereafter in effect (collectively, “hazardous materials laws”).

     (b)  Tenant will not cause or permit the storage, use generation, release
or disposition of any hazardous materials in, on, or about the Premises or the
Building by Tenant, its agents, employees or contractors in violation of
hazardous materials laws. Tenant will not permit the Premises to be used or
operated in a manner that may cause the Premises or the Building to be
contaminated by any hazardous materials in violation of any hazardous materials
laws. Tenant will immediately advise Landlord in writing of (1) any and all
enforcement, cleanup, remedial, removal, or other governmental or regulatory
actions instituted, completed, or threatened pursuant to any hazardous materials
laws relating to any hazardous materials affecting the Premises; and (2) all
claims made or threatened by any third party against Tenant, Landlord, the
Premises or the Building relating to damage, contribution, cost recovery,
compensation, loss, or injury resulting from any hazardous materials on or about
the Premises. Without Landlord’s prior written consent, Tenant will not take any
remedial action or enter into any agreements or settlements in response to the
presence of any hazardous materials in, on, or about the Premises.

     (c)  Tenant will be solely responsible for and will defend, indemnify and
hold Landlord, its agents, and employees harmless from and against all claims,
costs expenses, damages, and liabilities, including attorneys’ fees and costs,
arising out of or in connection with Tenant’s breach of its obligation in
Section 19.15 Tenant will be solely responsible for and will defend, indemnify,
and hold Landlord, its agents, and employees harmless from and against any and
all claims, costs and liabilities, including attorneys’ fees and costs, arising
out of or in connection with the removal, cleanup, and restoration work and
materials necessary to return the Premises and any other property of whatever
nature located on the Building to their condition existing prior to

Page 22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the appearance of Tenant’s hazardous materials on the Premises. Tenant’s
obligations under this Section 19.15 will survive the expiration or other
termination of this Lease.

     SECTION 19.16. PARKING AREA. Tenant and its employees shall park their
motor vehicles in such areas as Landlord may, from time to time, designate as
employee parking areas. Tenant will be provided the number of parking spaces
that is mandated by zoning requirements for the amount of space leased by
Tenant. Tenant agrees that all loading and unloading operations shall be
conducted so as not to obstruct or hinder the operation of the businesses of the
other tenants of the Project, nor will Tenant unreasonably block or obstruct any
street, sidewalk or right-of-way adjacent to or comprising part of the Project.
Landlord agrees that Tenant and its agents, employees and customers shall have
the uninterrupted right throughout the term hereof, to use in common with others
entitled to similar use thereof, the roads and parking area surrounding and
adjacent to the building or within the Project. No Tenant shall have any
exclusive right to any particular parking area. Tenant shall be responsible for
any damages to the parking area surface caused by its use, ordinary wear and
tear excepted, and shall not permit trucks to use the parking areas designated
for automobile parking. Tenant shall not store or keep, or permit to be stored
or kept in the parking areas or driveways any vehicle, trailer or other item
whatsoever except fully operative motor vehicles. It is the intent hereof to
prohibit any outside storage of any item whatsoever.

     SECTION 19.17. JANITORIAL SERVICES. Landlord agrees to provide the services
detailed in Exhibit G of this Lease.

     SECTION 19.18. RULES AND REGULATIONS. Tenant agrees to comply with and
observe all of the Rules and Regulations established by Landlord, detailed in
Exhibit J attached hereto, and as amended by Landlord from time to time, when it
is deemed necessary, desirable or proper, in Landlord’s judgment, for its best
interest or for the best interest of the tenants, provided the same shall apply
uniformly to all tenants of the Building. Tenant’s failure to keep and observe
said rules and regulations within fifteen (15) business days after written
notice to Tenant specifying the nature of such failure shall constitute an Event
of Default in the manner as if the same were contained herein as covenants.

     SECTION 19.19. LANDLORD’S SERVICES. Landlord does not warrant that any of
the utility services provided by Landlord under the terms of this Lease will be
free from interruptions caused by repairs, improvements, alterations, strikes,
lockouts, accidents, inability of Landlord to obtain fuel or supplies or other
cause or causes beyond the reasonable control of Landlord. However, in the event
an interruption or stoppage of any or all of the above-mentioned building
services resulting from Landlord’s negligence renders the Premises untenantable
for the normal operation of a business office for five (5) consecutive days or
more, Tenant shall not be liable for rent during any such period in excess of
said five (5) days.

     SECTION 19.20. LANDLORD’S DEFAULT.

     A.     In the event Landlord shall neglect or fail to perform or observe
any of the covenants, provisions or conditions contained in this Lease on its
part to be performed or observed and such failure shall continue for thirty (30)
days after receipt of written notice of default from Tenant (except that if such
failure cannot be cured within said thirty (30) day period this period shall be
extended for a reasonable additional time provided that Landlord commences to
cure such failure within said thirty (30) day period and proceeds diligently
thereafter to effect such cure), Landlord shall be responsible to Tenant for any
and all damages sustained by Tenant as a result of Landlord’s breach. If the
Landlord fails to timely remedy a default with respect to repairs which Landlord
is obligated to perform under this Lease, or to commence to timely cure such
default if the default is not curable within said thirty (30) days, and
diligently proceeds to complete such curing, the Tenant shall have the right to
make such repairs and to abate rent to that extent, provided, however, that
Tenant shall not be obligated to make such repairs.

     B.     The specified remedies herein shall be non-exclusive of each other
and in addition to any other remedies available to Tenant at law or in equity.

     SECTION 19.21. ENVIRONMENTAL MATTERS. Landlord represents and warrants to
Tenant that:

Page 23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     A.     (i) The Premises, the building containing the Premises (the
“Building”), and parcel of real estate upon which the Building is situated (the
“Real Estate”) are not the subject of any liens, actions, or proceedings
relating to Hazardous Substances (as hereinafter defined) or Environmental Laws
(as hereinafter defined) and the Landlord is not a party to any such action or
proceeding and the Landlord has received no notice of any such lien, action or
proceeding that is pending or threatened. Landlord shall notify Tenant of any
subsequent lien, action or proceeding which may hereinafter be pending or
threatened.

          (ii) To Landlord’s knowledge,



       (a) No Hazardous Substances are or have been located, stored, or disposed
on or released or discharged from (including groundwater contamination) the
Premises, Building, or Real Estate in violation of Environmental Law.



       (b) The Premises, Building, or Real Estate, and their use and operation
currently comply with all federal, state, and local requirements relating to the
protection of health and all its Environmental Laws, and all necessary permits
have been obtained under Environmental Laws.



       (c) There is no part or ongoing leakage or spillage of Hazardous
Substances from gasoline tanks used or owned by other tenants, which are located
in the lower levels of the Building or any migration of Hazardous Substances
onto neighboring property.

          (iii) Landlord shall, at no cost or expense to the Tenant as Common
Area Costs or otherwise, take all actions necessary to comply with all
Environmental Laws affecting the Premises, the Real Estate or Building,
including, without limitation, removal, containment and remedial actions
required by any Environmental Laws or any governmental agencies in the
enforcement of Environmental Law affecting the Premises, Real Estate, or
Building, and shall indemnify Tenant from and against any and all costs, claims,
expenses, damages (direct, but not consequential), liens, losses and judgments
arising out of the presence of Hazardous Substances or Landlord’s failure to
comply with Environmental Laws. The foregoing notwithstanding, Landlord shall
not be responsible for any cost or expense or to indemnify Tenant, as provided
above, with respect to any matter arising out of Tenant’s action or violation of
Environmental Law by Tenant.

     B.     (i) For purposes of this Section the term “Hazardous Substances”
shall mean and include all hazardous and toxic substances, waste or materials,
any pollutant or contaminant, including, without limitation, PCBs, asbestos,
asbestos-containing material, petroleum products, and raw materials that are
included under or regulated by any Environmental Law (or become so included or
regulated during the lease term) or that would pose a health, safety or
environmental hazard.

          (ii) For purposes of this Section the term “Environmental Law” shall
mean and include all federal, state and local statutes, ordinances, regulations
and rules presently in force or hereafter enacted relating to environmental
quality, contamination, and clean-up of Hazardous Substances, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. ‘6091 et seq., as amended by the Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act of 1976,
42 U.S.C. ‘6091 et seq., as amended by the Hazardous and Solid Waste Amendments
of 1984, and state super lien and environmental clean-up statutes and all rules
and regulations presently or hereafter promulgated under said statutes as
amended.

Page 24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



     C.     Tenant covenants that it will not use, maintain, generate, store,
treat or dispose of any Hazardous Substances in or on the Premises in violation
of Environmental Law. Tenant hereby indemnifies and defends Landlord from and
against any penalty, loss, liability, claim or expense, including, without
limitation, engineering and attorneys’ fees, arising out of breach of this
covenant. Tenant’s indemnity of Landlord under this article shall survive the
cancellation or termination of this Lease.

     SECTION 19.21. RULES AND REGULATIONS. Relative to the terms of this Lease
dealing with Rules and Regulations, Landlord shall give Tenant thirty (30) days
prior written notice of the adoption of rules and regulations or any changes or
additions to existing rules and regulations. All rules and regulations shall be
applied to Tenants in a non-discriminatory manner.

     SECTION 19.22. TENANT’S AUDIT RIGHTS. In the event that pursuant to the
terms of this Lease, Tenant is obligated to pay its proportionate share of
Operating Expenses or Common Area Costs, Tenant shall have the right to audit
Landlord’s books and records as follows:

     A.     Tenant shall be entitled at any reasonable time during regular
business hours, after giving at least ten (10) days prior written notice, to
inspect Landlord’s books and records (at the site of their location) relating to
Tenants proportionate share of Operating Costs or Common Area Costs, and to
obtain an audit thereof by its own staff auditor or independent auditor selected
by Tenant to determine the accuracy of such amounts billed to Tenant by Landlord
for the last calendar year immediately preceding the year during which such
notice is given. Landlord shall provide copies of such books and records if
requested by Tenant.

     B.     If any such audit discloses a liability for Tenant’s proportionate
share of Operating Costs or Common Area Expenses which is less than the amount
which Landlord billed to Tenant, Landlord shall promptly refund to Tenant all
amounts in excess of the amount for which Tenant is actually liable (“Refund
Amount”) as disclosed by the audit.

     C.     All costs of such audit shall be borne by Tenant. However, if the
Refund Amount is greater than five percent (5%) of the amount for which Tenant
is actually liable (as disclosed by the audit), all costs of the audit shall be
borne by Landlord.

[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]

Page 25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT A — LOCATION OF PREMISES

(Attached)



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(KMS BUILDING FLOOR PLAN) [k79135k7913501.gif]





--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT B — FLOOR PLAN OF PREMISES

(Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

B-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(KMS ESPERION FLOOR PLAN) [k79135k7913502.gif]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(KMS SUITE 11) [k79135k7913503.gif]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(KMS LOADING DOCK DIAGRAM) [k79135k7913504.gif]





--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C — LANDLORD’S WORK

(Description and Plans)

     Landlord will contract all necessary construction services to provide
Tenant with space ready for occupancy as shown on the attached Exhibit A (floor
plan). The build out will include the following:



  1)   Two new 48” doors as shown.     2)   Landlord will provide Tenant with
the following allowances which may be taken as rent credits upon completion of
the work associated with the allowance:  

  a)   $2,000 card readers at new double doors.     b)   $350 for phone to
loading dock.

     c) Landlord will provide Tenant a $12,000.00 carpet allowance (the
“Allowance”) to carpet approximately 6,000 square feet of office and cubicle
space. Tenant will obtain three (3) quotes for this work. If none of the three
(3) quotes are equal to or less than the Allowance, then Tenant will not have to
install the carpeting or reimbuse the Landlord for the Allowance.

     It is the understanding of both the Landlord and the Tenant that the
existing HVAC system requires re-balancing. The Landlord shall hire a certified
mechanical engineer to evaluate the existing system and recommend a design
solution that will provide all spaces within the Premises with ventilation as
required by local building code and which limits temperature fluctuations
between adjacent spaces consistent with good engineering practice. Landlord
shall retain an air-balancing contractor to adjust all manual dampers as
recommended by the mechanical engineer. If additional work is recommended by the
mechanical engineer, beyond a general system rebalance and unit repair, this
additional work shall be considered upgrades to the existing system. The
Landlord shall contribute up to $25,000 toward system upgrades. Upgrade costs in
excess of the Landlord contribution shall be paid directly by Tenant.

     Except as provided above, Landlord shall have no obligation to alter or
improve the Premises. Any cost associated with the relocation of furniture and
equipment within the Premises to accommodate the Improvements shall be the
responsibility of Tenant.

C-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT C-1 — CRITERIA FOR LANDLORD’S WORK

See the attached drawing.

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1 - 1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



(KMS SUITE 11) [k79135k7913505.gif]



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT D — TENANT’S WORK

(Description and Plans)

 

N/A

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT E — COMMENCEMENT DATE AND ESTOPPEL LETTER

          This Commencement Date and Estoppel Letter is entered into by Landlord
and Tenant pursuant to Section 19.10 of the Lease.

          I .DEFINITIONS. In this certificate the following terms have the
meanings given to them:

     (a)  Landlord:

     (b)  Tenant:

     © Lease: Lease dated              between Landlord and Tenant.

     (d)  Address of Premises:                                  

     Estimated expenses are as follows:

     Taxes:

     Insurance:    0.00%

     Common Area:    0.00%

     Utilities:    Electric        0.00%

     Utilities:    Gas        0.00%

     Utilities:    Water        0.00%

     2.     Landlord and Tenant confirm that the Rental Commencement Date of the
Lease is         and the Expiration Date is              and that Paragraph B of
the Summary is are accordingly amended.

     3.     Tenant has accepted possession of the Premises as provided in the
Lease.

     4.     The Improvements required to be furnished by the Landlord in
accordance with Exhibit C (if any) have been furnished to the satisfaction of
Tenant (subject to any corrective work or punch-list items submitted previously
to Landlord).

     5.     All terms and conditions to be performed by Landlord under the Lease
have been satisfied and on this date there are no existing defenses or offsets
which Tenant has against the full enforcement of the Lease by Landlord.

     6.     The Lease is in full force and effect and has not been modified,
altered, or amended, except as follows:

     There are no setoffs or credits against Rent, and no Security Deposit or
prepaid Rent has been paid except as provided by the Lease.

     Landlord and Tenant have executed this Commencement Date and Estoppel
Certificate as of the dates set forth below.

          Tenant:   Landlord:   By:   By: Name:   Name:   Title:   Title:  
Date:   Date:  

E-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT F — NOT APPLICABLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT G

JANITORIAL SERVICES—NOT APPLICABLE





--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT H — SIGNAGE

     Tenant may, at Tenant’s expense, install signage on the exterior monument
sign at the western entrance to the Property and above Tenant’s entrances.





--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT I — ACKNOWLEDGMENT OF POSSESSION

                  (“Tenant”) hereby acknowledges that Burlington Property, LLC
(“Landlord”) has delivered possession of              [address and suite], Ann
Arbor, Michigan 48108 pursuant to a Lease dated             , 20     (“Lease”).
[The following applied only if Landlord is required to perform Landlord’s Work
under the Lease] Tenant acknowledges that Landlord’s Work is substantially
complete as defined in the Lease.



                                 
Tenant





--------------------------------------------------------------------------------



TABLE OF CONTENTS



EXHIBIT J — RULES AND REGULATIONS

     (a)  In the event that Premises should be vacated or abandoned during the
Lease term, Landlord or agents of Landlord may enter therein and take possession
thereof, breaking open locks and doors necessary to effect entrance, and, at
Landlord’s option, may relet said Premises.

     (b)  All goods and property stored or kept in or on the Premises shall be
at the risk of Tenant, and Landlord shall not be responsible for any theft,
loss, damage or destruction thereof or thereto.

     (c)  The sidewalks, entrances, courts, elevators (if any), vestibules (if
any), stairways (if any), corridors (if any), or halls (if any), shall not be
obstructed or encumbered by any Tenant or used for any purpose other than
ingress or egress to and from the Premises.

     (d)  If the glass front or fronts comprising part of the Premises are used
as part of the office area, and Tenant desires to cover the glass front or
fronts with curtains or drapes, such curtains or drapes must be lined on the
side facing the outside with a material of a texture and color approved the
Landlord, which approval shall not be unreasonably withheld, for the purpose of
maintaining uniformity throughout the entire building of which the Premises are
a part. If such glass front or fronts are not used as part of the office area,
then in that event, Tenant at its own cost and expense, shall cover such glass
front or fronts with a material of a texture and color approved by Landlord, for
the purpose of maintaining uniformity throughout the entire building of which
the Premises are a part. In connection herewith Tenant specifically covenants
and agrees that it shall not permit any goods or merchandise stored on the
Premises to be visible from the outside.

     (e)  The water and wash closets and other plumbing fixtures shall not be
used for any purpose other than that for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall borne by the Tenant who,
or whose servants, employees, agents, visitors, or licensees, shall have caused
the same.

     (f)  No bicycle or other vehicle, and no dog or other animal shall be
allowed in offices, halls, corridors, or elsewhere in the building, except for
handicap assisting animals.

     (h)  Tenant shall not cause or permit unusual or objectionable odor to be
produced upon or to permeate from the premises, including duplicating or
printing equipment producing noxious fumes. Tenant shall not disturb occupants
of this or neighboring buildings or premises by the use of any musical
instruments, loudspeaker, radio, television, or by any unseemingly or disturbing
noise that can be heard beyond the Premises.

     (i)  No Tenant shall throw anything out of the door, windows (if any), or
down passageways (if any) or elevator shafts (if any).

     (j)  All loading, unloading, receiving of delivery goods, supplies, or
disposal of garbage or refuse shall be made only through entry ways provided for
such purposes and indicated by Landlord.

     (k)  Tenant is not permitted to use any part of the building or the common
areas for manufacturing, storage, or sale of merchandise, or property of any
kind; or for lodging or sleeping, or for any immoral or illegal purpose.

     (l)  All safes, equipment or other heavy articles shall be carried in or
out of the Premises only at such time and in such manner as shall be prescribed
in writing by Landlord, and Landlord shall in all cases have the right to
specify the proper position of any such safe, equipment or other heavy article,
which shall only be used by Tenant in a manner which will not interfere with or
cause damage to the Premises or the building in which they are located, or to
the other tenants or occupants of said building. Tenant shall be responsible for
any damage to the building or the property of its tenants or others and injuries
sustained by any person whomsoever resulting from the use or moving of such
articles in or out of the Premises, and shall make all repairs and improvements
required by Landlord or governmental authorities in connection with the use of
moving of such articles.

     (m)  Each Tenant must, upon the termination of his tenancy, restore to the
Landlord all keys of stores, offices, and toilet rooms, either furnished to or
otherwise procured by such Tenant and in the event of the loss of any keys
furnished, such Tenant shall pay to the Landlord the cost thereof.

     (n)  Vending machines in any Common Area of the Building will not be
permitted to be installed by anyone but the Landlord. If Landlord permits the
installation of other vending machines, they will be installed by

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



the same company that the Landlord has under contract and under the same terms
and conditions of said contract between the Landlord and the vending machine
company.

     (o)  Additional security or janitorial service required by a Tenant will be
contracted through the Landlord using the same company that the Landlord has
under contract to provide the service.

     (p)  Canvassing, soliciting and peddling in the Building are prohibited and
Tenant shall cooperate to prevent the same.

     (q)  No hand trucks except those equipped with rubber tires and side guards
shall be used in any space, or in public halls of the Building, either by
Tenant, its employees, subcontractors, agents or invitees.

     (r)  Without Landlord’s prior consent and providing Landlord with keys or
access codes and cards thereto, no additional locks or bolts of any kind shall
be placed upon any of the doors or windows by Tenant, nor shall any changes be
made in existing locks or the mechanism thereof. Tenant shall not make or permit
to be made any keys for any door to the Premises or the Building other than
those provided by Landlord, and if more than two keys for one lock are desired
by Tenant, Landlord may provide the same upon payment by Tenant. Tenant shall,
upon the termination of this tenancy, provide Landlord with all access codes and
keys, and return to Landlord all keys furnished to Tenant, and in the event of
the loss of any keys so furnished, Tenant shall pay to Landlord the cost
thereof.

     (s)  No sign, logo, artwork, advertisement or notice shall be inscribed,
painted, affixed or displayed on any part of the outside or the inside of the
Building except on the directories and the doors of offices, and then only in
such place, number, size, color and style as is approved by Landlord. Tenant
shall not place anything or allow anything to be placed in the Premises or on
any glass line, window, door, partition, or wall in the Premises or the
Building, which may be viewed from any Common Area in the Building or from
outside of the Building, and which, in Landlord’s judgment, appears offensive or
unsightly. If any such sign, advertisement, notice or other item is placed on or
exhibited without Landlord’s approval, Landlord shall have the right to remove
the same and Tenant shall be liable for any and all expenses incurred by
Landlord for such removal. Any such permitted use, including directories and
nameplates, shall be at the sole expense and cost of Tenant.

 